4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 1 of 108 - Page ID # 16297




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

 HANNAH SABATA, et al.,
                                                       Case No. 4:17-CV-3107
          Plaintiffs,

    v.                                              BRIEF IN OPPOSITION TO
                                                     CLASS CERTIFICATION
 NEBRASKA DEPARTMENT OF
 CORRECTIONAL SERVICES,
 et al.,

          Defendants.


                                   INTRODUCTION

         Plaintiffs ask this Court, under the pretext of the Eighth Amendment,

Americans with Disabilities Act, and Rehabilitation Act, to confer upon itself

jurisdiction to assert control over the operation of the Nebraska Department of

Correctional Services and Board of Parole and to judicially decree the individualized

treatment, accommodation, and classification decisions with regard to thousands of

inmates.

         Plaintiffs seek to certify classes of diverse inmates with a variety of personal

histories and backgrounds, complications, medical histories, mental health histories,

dental histories, risk profiles based on their lifestyles, street drug use, behavioral

issues, and disabilities, each relevant to each inmate’s individual claims, under one

umbrella. Then when Plaintiffs identify a medical, mental health, dental, restrictive

housing, or ADA policy or practice they dislike, they claim such policy or practice both
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 2 of 108 - Page ID # 16298




applies to the composite plaintiff they have constructed and presents a risk of harm

to all inmates.

       Plaintiffs’ composite plaintiff—and the myriad harms he has either suffered or

is at substantial risk of suffering—simply does not exist in Nebraska’s prison

system. More specifically, Plaintiffs’ class certification motion rests on allegations,

not proof. Plaintiffs allege a diverse assortment of “systemic” shortcomings, none of

which affect all proposed class members. Such a diffuse, varied, and indefinite class

would be impossible to administer and should not be certified. Plaintiffs cannot

establish commonality because they cannot show that all class members—or, indeed,

even any discernible subset thereof—have suffered the same injury. Discovery has

revealed that several Plaintiffs have suffered no injury at all, and none which can be

traced to any single set of policies or practices.

       Moreover, class membership is neither typical nor ascertainable, and the

proposed superclass and subclasses are so broadly defined that they include inmates

with no medical, mental, dental, disability, or restrictive housing injuries whatsoever.

This renders it impossible for the Court to concretely identify the classes, and the

effective result would be that the entire Nebraska prison population would be brought

into their ambit. This would be a radical departure from the well-delineated

parameters of representative litigation and would place this Court as a supervisor

not over a discrete, readily-defined component of prison administration, but over

virtually every aspect of healthcare delivery, disability accommodations, and

restrictive housing.



                                            2
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 3 of 108 - Page ID # 16299




      At best, this group of Plaintiffs includes a handful of people who may have

colorable—though not meritorious—malpractice or negligent-equivalent claims. But

the evidence reveals that none could individually make out a successful federal law

claim, much less one shared commonly with thousands of their fellow inmates. That

evidence fails to present the Court with a common question, much less an opportunity

for the Court to provide a common answer. It thus falls short of the fundamental

requirements of Rule 23.




                                         3
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 4 of 108 - Page ID # 16300




                                            TABLE OF CONTENTS

Statement of Facts ......................................................................................................... 6

    I. Nebraska Department of Correctional Services ................................................ 6

    II. Low Incarceration Rate and 103% Operational Capacity by 2022 ................... 9

    III.Increased Investment in Staffing ..................................................................... 12

    IV. Comprehensive Health Services ....................................................................... 14

    V. Restrictive Housing, not Isolation or Solitary Confinement ........................... 25

    VI. Non-discrimination Toward all Individuals with Disabilities ........................ 35

    VII. The Importance of Parole……………………………………………………........ 38

Legal Standards ........................................................................................................... 42

Argument ..................................................................................................................... 45


    I.   Plaintiffs’ Superclasses are Overbroad, Unworkable, and
         Contain Members Who Lack Standing ............................................................ 45

         A. The Proposed Superclasses are Overbroad and Unworkable .................... 46

         B. The Proposed Superclasses Contain Numerous Members who Lack
            Standing ....................................................................................................... 49

              i.        Eighth Amendment ........................................................................... 49

              ii.       Americans with Disabilities Act and Rehabilitation Act ................ 53

    II. Class Certification Here Would Violate Established Principles of
        Federalism ......................................................................................................... 54

    III. Failure to Satisfy Rule 23(a)............................................................................ 58

         A. No Common Questions or Answers............................................................. 58

              i.        Eighth Amendment ........................................................................... 61

              ii.       ADA and Rehabilitation Act ............................................................. 71

                                                               4
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 5 of 108 - Page ID # 16301




              iii.      Parsons .............................................................................................. 72

         B. No Plaintiff Could Typify Members of Such Sprawling Classes ............... 75

         C. Inadequate Plaintiffs Who Lack Credibility, Knowledge of the Suit, and
            Standing ....................................................................................................... 78

              i.        Plaintiffs Lack Credibility ................................................................ 80

              ii.       Lack of Knowledge and Abdication of Role as Class
                        Representative .................................................................................. 89

              iii.      Plaintiffs Failed to Provide Proof of Standing ................................. 96

         D. Failure to Prove the Proposed Class and Subclasses are Sufficiently
            Numerous ..................................................................................................... 99

    IV. The Proposed Class and Subclasses Fail to Meet the Requirements
        of Rule 23(b) .................................................................................................... 100

         A. Failure to Satisfy Rule 23(b)(1) ................................................................. 101

         B. Failure to Satisfy Rule 23(b)(2) ................................................................. 104

    V. The Requested Relief Would Violate Rule 65(d) ............................................ 105

Conclusion .................................................................................................................. 107




                                                               5
 4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 6 of 108 - Page ID # 16302




                                       STATEMENT OF FACTS1

I.       Nebraska Department of Correctional Services.

            NDCS is the second-largest cabinet-level state agency with 2,400 positions and

     an operating budget of more than $215 million. Filing 316-23 at 9. NDCS maintains

     and administers “facilities required for the custody, control, correctional treatment,

     and rehabilitation of persons committed to the department and for the safekeeping of

     such other persons as may be remanded to [NDCS]” Neb. Rev. Stat. § 83-171.

            The NDCS system consists of ten facilities that house more than 5,000

     inmates. The Diagnostic and Evaluation Center (“DEC”) processes all adult male

     prisoners upon intake. The Nebraska Correctional Center for Women (“NCCW”)

     houses female prisoners and processes all females upon intake. The Nebraska

     Correctional Youth Facility (“NCYF”) houses male prisoners up to the age of 21 years

     and 10 months and processes all male youth/adolescents upon intake. The

     Community Corrections Centers in Lincoln and Omaha (“CCC-L” and “CCC-O”)

     house male and female prisoners who are eligible for work release. All other male

     prisoners are housed in one of the other five facilities: Lincoln Correctional Center

     (“LCC”), Omaha Correctional Center (“OCC”), Nebraska State Penitentiary (“NSP”),

     Tecumseh State Correctional Institution (“TSCI”), and Work Ethic Camp (“WEC”).



     1 Defendants submit this factual background to aid in the Court’s understanding of the operation of
     NDCS and BOP since this Court must consider the factual and legal theories of Plaintiffs’ Complaint
     as part of its “rigorous analysis” required under Fed. R. Civ. P. 23. But because “Rule 23 grants courts
     no license to engage in free-ranging merits inquiries at the certification stage,” Amgen Inc. v. Conn.
     Ret. Plans & Trust Funds, 568 U.S. 455, 466 (2013), and “a decision to certify a class is far from a
     conclusive judgment on the merits of the case,” Postawko v. Missouri Dep't of Corr., 910 F.3d 1030,
     1037 (8th Cir. 2018), Defendants do not provide an exhaustive refutation of the merits of Plaintiffs’
     claims or individual factual allegations unrelated to Rule 23’s requirements.

                                                        6
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 7 of 108 - Page ID # 16303




      NDCS is accountable to multiple state and federal requirements and oversight

agencies. NDCS is accredited by the American Correctional Association (“ACA”).

Filing 316-23 at 9. The ACA utilizes a nationally recognized and accepted audit

process for correctional institutions and programs. Id. All facets of facility operations

are scrutinized and impacted by this process. Id. Each facility is audited by ACA

auditors once every three years. Id. NDCS was one of the first state departments of

corrections to receive the prestigious Eagle Award signifying that all programs and

facilities are accredited. Id. NDCS maintains that standing today with all 10

facilities, Central Office, and the Staff Training Academy accredited. Id.

      All NDCS facilities undergo health inspections and are inspected by the State

Fire Marshal. Id. The federal Prison Rape Elimination Act (PREA) requires states to

meet a set of standards that include providing resources, investigative standards,

national reporting and all facilities are audited for compliance. Id.

      NDCS is also subject to extensive oversight from the Nebraska Legislature. In

addition to the Judiciary Committee, beginning in 2014, the Legislature formed a

series of special investigative or oversight committees including the LR 424 Special

Investigative Committee, the LR 34 Special Investigative Committee, and the LR 127

Special Oversight Committee to investigate, identify, and study the system-wide

programs and policies relating to the justice system. Moreover, the Legislature’s

Office of the Public Counsel (also known as the State Ombudsman’s Office)

investigates and resolves complaints relating to NDCS. Neb. Rev. Stat. §81-8,245.

And the Office of Inspector General (“OIG”) of the Nebraska Correctional System was



                                           7
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 8 of 108 - Page ID # 16304




established in 2015 by the Legislature in order to provide for increased accountability

and oversight of the Nebraska correctional system. Neb. Rev. Stat. §47-904. The OIG

identifies and examines systemic issues of the Nebraska Department of Correctional

Services and also investigates incidents resulting in death or serious injury that occur

within the Nebraska correctional system.

      As part of Nebraska’s commitment to improving NDCS, all three branches of

state government are actively involved in the Justice Reinvestment Act (“LB 605”) of

2015, which has, in part, worked to reduce prison sentences, increase the use of

problem solving courts, improve probation, parole, and post-release supervision, and

invest in programming and staffing at NDCS. Filing 316-23 at 8; Filing 316-28 at 2.

      A key component has been a significant increase in appropriations. A review

of NDCS’ General Fund budget shows Governor Ricketts and the Legislature have

invested meaningfully in NDCS over the last four years. Filing 316-23 at 9.




                                           8
  4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 9 of 108 - Page ID # 16305




      Id.; Filing 316-28 at 12. In addition to these increases in the General Fund budget for

      NDCS, $152 million has been allocated for construction projects to address capacity

      and infrastructure needs. Filing 316-28 at 2.

II.       Low Incarceration Rate and 103% Operational Capacity by 2022.

            Nebraska does not over incarcerate. According to the most recent data from

      the U.S. Department of Justice, Bureau of Justice Statistics, Nebraska has the 13th

      lowest incarceration rate per capita in the nation and incarcerates 31% fewer

      residents than the national average, which is 397 persons per 100,000 residents.

      Filing 316-27 at 11. Compare Nebraska’s incarceration rate to its neighbors:




      But as state population increased between 2004 and 2017, new prison beds were not

      constructed. Filing 316-28 at 2. In 2017, Nebraska had the 9th fewest prison beds per

      capita in the nation. Filing 316-27 at 25. At 215 operational capacity beds per 100,000

      residents, Nebraska had 42% fewer prison beds per capita than the national average.

      And fewer per capita beds than every neighboring state. Filing 316-27 at 25 (MO:

      534; SD: 513; WY: 392; KS: 359; CO: 265; IA: 230).




                                                9
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 10 of 108 - Page ID # 16306




       NDCS responded by opening 100 beds in 2017, opening 160 beds in 2019, has

 164 additional beds under construction, and another 384 beds that have cleared first

 round approval by the Legislature. Filing 316-28 at 2; Filing 316-19; Filing 316-20;

 Filing 316-21; Filing 316-22; Filing 316-24.




 Once constructed, NDCS will have reduced its percent of design capacity from over

 160% to 135%. Id. And operational capacity will be reduced to 103% by 2022. This

 work is in conjunction with Nebraska’s implementation of LB 605 to reduce

 Nebraska’s incarceration rate below its already low levels.

       Capacity is a term which can be used in many ways. The capacity of a facility

 is defined by any of a number of combinations of the inmates housed and the ability

 of the supporting services within the prison to support those inmates and the

 buildings which house them.

       The design capacity of a facility is the original capacity the facility was

 intended to serve, when core and bed space were aligned by original design intent. It


                                          10
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 11 of 108 - Page ID # 16307




 is the historical practice of NDCS to adjust the design capacity of a facility only when

 new housing units are designed and constructed. The adjustment is based on the

 design capacity of the new housing. For example, a facility designed decades ago to

 house one inmate per cell would report a percent of design capacity of 200% if two

 inmates were in a cell, regardless of subsequent infrastructure, treatment, staffing,

 or programming improvements at the facility. And regardless of whether the square

 footage per inmate met or exceeded legal standards or ACA accreditation.

       As a result, design capacity is not the only metric. Because prisons are

 buildings with relatively long lifespans, changes to expand the operational capacity

 are common over time. Measuring by design capacity by itself, therefore, can present

 a skewed view of the operational stress under which a facility may be operating, and

 does not present a full picture of the needs of the facility.

       Operational capacity reflects the number of inmates that can be housed in a

 facility and sustained indefinitely, given current conditions. Operational capacity

 plays a key role because it serves as a basis for assessing current facility conditions.

 In fact, nearly half of the states no longer report design capacity and only report

 operational capacity. Filing 316-27 at 25; Filing 316-44 at 7. One example of a project

 under construction at NDCS that will add few design capacity beds, but will increase

 operational capacity is the construction of Phase One of the Reception and Treatment

 Center (“RTC”) at the LCC and DEC complex. Phase One of that project will connect

 the two facilities and address core infrastructure needs such as new healthcare clinic

 space, intake, visitation area and food services, as well as providing additional



                                            11
  4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 12 of 108 - Page ID # 16308




       housing for inmates with serious mental illness and educational, recreational, and

       rehabilitative programming space. See Filing 316-18. But adding these vital services

       that improve the operational capability of the complex will not significantly reduce

       the percent of design capacity. See Filing 316-44 at 7. This is just one example of why

       the operational capacity of NDCS is a key component in assessing conditions of

       confinement.

III.      Increased Investment in Staffing.

             Part of the increased investment in NDCS includes staffing. NDCS conducted

       a staffing analysis after receiving training from the National Institute of Corrections.

       Filing 316-28 at 7. The final report was submitted in July 2016 and identified the

       need for an additional 138 custody staff, divided among the ten NDCS facilities. Id.

       To date, 48 positions have been funded by the Legislature. Id. Phase 2 of the Staffing

       Analysis would add 24 FTE in FY2020 and an additional 24 FTE in FY2021, for a

       total of 48 FTE in FY2021. Id. Phase 3 would address the remaining 42 custody

       positions from the staffing analysis and will be requested in the 2021 – 2023

       Biennium Budget Request. Id.

             Even though a recent order from the Nebraska Commission of Industrial

       Relations generally held wages flat for NDCS officers after finding that Nebraska

       pays correctional officers better than peer states, Filing 316-29, NDCS recognizes the

       importance of increasing its investment in staffing and has committed to a new pay

       plan. Filing 316-30. That plan includes merit raises for hitting career milestones and

       builds on previous initiatives to reduce turnover. Id. Those initiatives include:



                                                 12
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 13 of 108 - Page ID # 16309




                                      13
 4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 14 of 108 - Page ID # 16310




      Filing 316-61. On top of these investments, in FY2020, the Legislature is proposing

      another $4.2 million investment in staffing and programming at NDCS. Filing 316-

      28 at 4.

            Like most prison systems, NDCS has vacancies. All ten facilities have

      minimum staffing levels that reflect the number of people required to safely supervise

      the level of inmate movement at any given time of the day. The minimum staffing

      level during the high movement times of the day (feeding, programming, clinical

      treatment, work) is significantly higher than 10pm to 6am where no scheduled

      inmate movement occurs. When vacancies result in a facility being below minimum

      staffing levels, off-duty staff are compensated at an overtime rate to fill the vacancies.

            Specifically regarding health services staffing, NDCS acknowledges not every

      position is filled at this time. NDCS is not immune from Nebraska’s shortage of

      nurses and other medical professionals. See Filing 316-31 at 7. NDCS is actively

      working to address this ongoing issue with new recruitment and retention efforts,

      including hiring international nurses, Filing 316-8 at 253:4-255:3, and increasing

      salaries. To maintain continuity and quality of care, NDCS utilizes contract services.

IV.      Comprehensive Health Services.

            Health services provided by NDCS include the practice of medicine and

      surgery; the practice of pharmacy, nursing care, dental care, optometric care,

      audiological care, physical therapy, and mental health care including substance

      abuse counseling and treatment. Filing 316-57 at 2. In administering health care

      services, NDCS provides a community standard of health care to all inmates. Neb.



                                                 14
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 15 of 108 - Page ID # 16311




 Rev. Stat. § 83-4,155. It is the mission of NDCS to “provide humane, comprehensive

 and integrated health care; including program opportunities consistent with

 standards of quality and scope of services found in communities to promote health

 and well-being of individuals placed in [its] custody.” Filing 316-57 at 3.

       Inmates at NDCS are provided unimpeded access to health care. Filing 249-

 83. Inmates can access health care in several different ways. First, inmates can use

 an Inmate Interview Request (“IIR”). IIRs are printed forms used by NDCS inmates

 to communicate with staff (ask questions, communicate concerns, request medical

 treatment, request program information, request transfer, etc.). Filing 127-1 at 5. An

 IIR is utilized for accessing routine, non-emergent medical care. Filing 316-8 at 92:4-

 13. Upon completion of the IIR form, inmates place it in a designated box inside of

 his/her housing unit. Filing 316-8 at 93:1-25. If an inmate resides in a housing unit

 that does not have a designated box of IIRs, he/she can simply hand the completed

 IIR to custody or medical staff. Completed IIRs are reviewed by housing unit or

 custody staff. Filing 249-38 at 22, ¶ 46. If the IIR is related to medical services, it is

 provided to medical staff. Filing 316-8 at 94:7-15. IIRs are then triaged daily by a

 health professional, not custody staff as alleged by Plaintiffs’ expert. Filing 316-31 at

 12; see Filing 249-83. If an inmate’s custody status precludes attendance at sick call

 or clinic, arrangements are made for a medical professional to provide services where

 the inmate is located. See Filing 249-83. Medical professionals make door-to-door

 visits to restrictive housing units on a daily basis. Id. Further, an inmate with more

 emergent health care needs (acute illness or unexpected health need that cannot be



                                            15
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 16 of 108 - Page ID # 16312




 deferred until the next scheduled sick call or clinic) may access care by notifying

 custody or medical staff. Filing 316-8 at 324:15-19.

       At NDCS, medication may be administered by both custody and medical

 professional staff. All staff that administer medications are at least medication aide

 certified. Filing 316-8 at 126:2-127:5. All medications are blistered packed to the

 individual patient. Filing 316-31 at 10. Medication distribution is twice a day;

 however, if a medication was ordered to be given more frequently, then it is given

 more frequently, consistent with the orders of the provider. Id. In the summer of 2018,

 NDCS began implementing an electronic medication administration records system

 (“EMAR”). Filing 316-8 at 128:18-25; 239:22-240:2. Every facility, with the exception

 of NSP, currently utilizes an EMAR.

       NDCS maintains health records for thousands of inmates. Currently, NDCS

 utilizes both electronic and paper medical records. Medical records from medical

 treatment, dental treatment and mental health treatment are separate files.

 However, NDCS is in the process of implementing a consolidated, electronic records

 system. Filing 316-28 at 7; Filing 316-8 at 102:10-103:3. The change to electronic

 health records will allow for improved tracking of transfers within the agency and

 outside of NDCS, allow record sharing with outside providers to ensure continuity of

 care, and allow NDCS to provide a more holistic approach to health care.

       Mental Health Care

       Access to mental health care starts at intake. At admission into NDCS custody

 (DEC for adult males; NCYF for male youth/adolescents and NCCW for all females),



                                           16
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 17 of 108 - Page ID # 16313




 all newly admitted inmates and parole violators, arriving directly from the

 community, are screened for mental health needs. Filing 316-57 at 15. The

 assessment is done by both custody and medical staff. Filing 316-38 at 17, ¶ 44; Filing

 315-1 at 4, ¶ 15. If, during that time, it is determined that the inmate was receiving

 psychiatric and/or psychological services and/or psychotropic medication immediately

 prior to incarceration at NDCS, the inmate is referred to a psychiatrist or other

 mental health professional for an additional assessment to determine if continued

 mental health treatment and services are needed. Filing 316-14 at 4. Further,

 psychotropic medication is continued as prescribed upon placement in NDCS custody

 until the inmate is evaluated by a psychiatrist or other mental health professional.

 Id. Additionally, within 14 days of admission into NDCS custody, all inmates are seen

 by a licensed mental health professional for a comprehensive evaluation, which

 includes review of any prior screening, direct observation of behavior, compilation of

 the inmate’s mental health history, and development of an overall treatment plan.

 Id.

       Contrary to Plaintiffs’ allegations, NDCS utilizes levels of care and is currently

 in the process of developing a written policy. Filing 316-8 at 160:23-161:23; Filing

 316-38 at 17-18, ¶ 45; Filing 315-1 at 3, ¶ 11. Currently, NDCS has an Acute Mental

 Health Unit (“AMHU”) and a Chronic Care Mental Health Unit (“CCMHU”), both of

 which are located at LCC, with similar beds at NCCW. Filing 316-25; Filing 316-26.

 AMHU is designed to provide controlled and highly structured housing for inmates

 in need of clinical mental health treatment, immediate intervention, and a higher



                                           17
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 18 of 108 - Page ID # 16314




 level of care. Filing 316-26. The AMHU at LCC is a 15-bed unit, consisting of 5 acute

 beds suitable for inmates on Plan A/B suicide watch as well as 10 subacute beds.

 Inmates in acute beds have daily contact with housing unit staff as well as medical

 professionals. Inmates in subacute beds have daily contact with housing unit staff as

 well as at least weekly contact with medical professionals. Placement in AMHU

 requires a consensus between a psychiatrist and/or psychologist from the initiating

 facility as well as LCC mental health unit staff.

       CCMHU is a 15-bed residential mental health unit that serves inmates with

 chronic and unstable mental illness, developmental/intellectual disabilities, and

 traumatic brain injuries. Filing 316-25. Inmates in CCMHU get a minimum of four

 hours per day of out-of-cell time and individual treatment plans. Placement in

 CCMHU requires a recommendation from the CCMHU Multi-Disciplinary Team

 (MDT), consisting of a psychiatrist, psychologist, warden/designee, mental health

 practitioner, nurse, social worker, behavioral health caseworker and unit staff.

       LCC also offers a continuum of residential and robust outpatient treatment.

 Specifically, LCC has an 88-bed residential mental health unit that serves inmates

 with serious mental illness that are struggling with medication/treatment compliance

 or have a need for on-going residential clinical treatment. Further, NDCS provides

 outpatient care to inmates with mild or minor impairment in mental health

 functioning or inmates with a serious mental illness who reside in general population.

 Filing 316-8 at 226:9-13. Placement at this level of care is done by a mental health




                                           18
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 19 of 108 - Page ID # 16315




 professional. Inmates receiving outpatient care are seen at least monthly by a mental

 health professional and are assessed at least every 90 days by a psychiatrist.

       To the extent an inmate’s mental health needs exceed the level of care NDCS

 provides, the inmate can be transferred to the Lincoln Regional Center (“LRC”).

 Filing 316-8 at 246:14-22. LRC is a 250-bed Joint Commission-accredited state

 psychiatric hospital that is located less than five miles from LCC. LRC is operated by

 the Nebraska Department of Health and Human Services. In the last two years,

 however, NDCS has not had to send any inmates to LRC. Instead, they have elected

 to work collaboratively with LRC by having one of LRC’s psychiatrists visit an inmate

 and assist with developing a treatment plan. Filing 316-8 at 247:9-14.

       For psychiatric services specifically, NDCS utilizes its own psychiatric staff as

 well as telepsychiatry. As addressed by Dr. Terry Davis, telepsychiatry has been used

 in Nebraska since the 1950s. Filing 315-1 at 6, ¶ 25. It is a “recognized and accepted

 method of performing psychiatric evaluations and treating psychiatric patients.” Id.

 Telepsychiatric services are provided using a laptop in a medical treatment room.

 NDCS medical professionals attend telepsychiatric appointments along with the

 inmate.

       Of note, none of the inmates addressed by the Plaintiffs’ expert, Prisoners A

 through J, are Plaintiffs in this case. Filing 249-41. At least one of them is no longer

 in NDCS custody. Moreover, for the reasons addressed by Dr. Davis, a board certified

 psychiatrist licensed to practice in Nebraska, Plaintiffs’ expert opinions are overly




                                           19
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 20 of 108 - Page ID # 16316




 broad, speculative, and lack adequate medical or psychiatric basis or foundation.

 Filing 315-1.

        Moreover, contrary to what Plaintiffs allege, mental health care at NDCS is

 not haphazard or understaffed. As opined by Dr. Dean Aufderheide, a licensed clinical

 and forensic psychologist who is currently serving as the Director of Mental Health

 Services for approximately 100,000 inmates in Florida as well as the National Mental

 Health Expert for the ACA, “with about sixty clinical staff to provide and/or supervise

 mental health treatment and services, the ratio of clinical staff to the mentally ill

 population is about 1:40, which is well within the range of acceptable staffing levels.”

 Filing 316-38 at 15, ¶39. Further, as discussed in Part III above, NDCS has invested

 heavily in new recruitment and retention efforts.

        Medical Care

        Like mental health care, access to medical care starts at intake. Medical

 screenings are performed by qualified health care personnel on all patients upon the

 patient’s arrival at the facility. Filing 249-84 at 3. All findings are recorded on the

 Intake Medical Screening form and Patient Questionnaire and Health History form.

 Id. Patients who need immediate medical attention are referred. Id. at 4. A

 comprehensive health appraisal for each patient, including a medical examination, is

 also completed. Id. at 5. Clinical services are available to patients in a clinical setting

 at least five days a week and are performed by a physician or other qualified health

 care professional. Filing 249-83 at 4. Patients who need health care beyond the

 resources available in their particular facility are transferred to a facility where such



                                             20
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 21 of 108 - Page ID # 16317




 care is on call or available 24 hours per day. Id. Such care includes a physician on call

 or available 24 hours per day, and health care personnel on duty 24 hours per day.

 Id. at 5.

        All medical matters involving clinical decisions are the sole province of the

 responsible physician and are not countermanded by non-clinicians. Filing 249-82 at

 5. Arrangements are made with health care specialists as determined by need. Filing

 249-83 at 4. There is no backlog or delay for specialty consultations. Filing 316-31 at

 13.

        Dr. David Thomas, a medical doctor and professor with extensive experience

 in institutional medical settings, including service as Deputy Secretary for Health

 Services for the Florida Department of Corrections, closely reviewed the relevant

 aspects of the healthcare system within NDCS. Filing 316-31. It is his opinion that

 “NDCS meets or exceeds the standard of care requirements for the delivery of

 healthcare in a correctional system.” Filing 316-31 at 16. He “observed no deficiencies

 in NDCS’ medical care policies or practices that place the inmate population at a

 substantial risk of serious medical harm.” Id.

        In developing his opinions, Dr. Thomas relied on his extensive experience, id.

 at 1-2, his review of thousands of pages of records, and his tours of seven NDCS

 facilities. Id. at 2-3. In his opinion, intake screening is conducted upon arrival at

 NDCS and is conducted by qualified personnel in a manner not only consistent with

 NDCS’ own published policies for initial medical screening, but also with American

 Correctional Association standards. Filing 316-31 at 12, ¶55. While Plaintiffs’ expert



                                            21
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 22 of 108 - Page ID # 16318




 offers myriad criticisms regarding the use of LPNs in NDCS—including at the intake

 stage—their utilization here is consistent with that of virtually every other

 correctional system in the United States. Id. Moreover, every incoming inmate is

 educated at intake as to the availability of, and how to access, medical care at NDCS.

 Filing 316-31 at 5, ¶17. Plaintiffs’ medical records even include written

 acknowledgment by Plaintiffs themselves of their receipt of this information. Id.

       Inmate access to care is “excellent” within NDCS. Filing 316-31 at 12, ¶56.

 Inmate requests for care are typically reviewed within 24 hours. Id. Chronic care is

 performed well, and electronic scheduling is utilized to ensure recurrent visits for

 patients with chronic conditions. Id. In all material respects, Plaintiffs’ assertions of

 problems with regard to the delivery of chronic care to needy patients are

 “unsubstantiated” or at best, isolated and non-systemic. See id.

       NDCS has taken aggressive steps to further improve the delivery of health

 services to inmates. Continuity of nursing staff, including with contract nurses to fill

 the inevitable nurse vacancies stemming from the nationwide nursing shortages, is a

 priority. Filing 316-31 at 8, ¶35. The recruitment of nurses from overseas is an

 innovative new initiative to address long-term nurse staffing needs. Filing 316-31 at

 8, ¶36. Because of NDCS’ efforts, Dr. Thomas states, “the staffing levels of providers

 to patients was rich by correctional standards.” Id. at 9. Finally, he observed no

 barriers to providing medical care from security staff and “witnessed no signs of poor

 medical decision making, much less on a system-wide basis.” Id. at 12.




                                            22
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 23 of 108 - Page ID # 16319




       Of the named class representatives, Plaintiffs’ expert could identify only three

 whose charts showed what he perceived as deficiencies worth commenting on. Dr.

 Thomas has observed that these “deficiencies” are alternatively simply incorrect or

 unique to the respective patient’s individual health situation, but in no event

 traceable to any system-wide policy or practice problem. See Filing 316-31 at 13-15,

 ¶¶61-65. In sum, the record is devoid of factual evidence that supports the notion of

 systemic substantial risk of serious harm to inmates. Each inmate is unique—even

 among the inmates discussed by the Plaintiffs’ expert, the only nexus between them

 is their status as NDCS inmates, Filing 316-31 at 15, ¶67—and to the extent there

 have been shortcomings in individual care scenarios, they are unique to those cases.

 But overall, NDCS meets or exceeds the standard of care requirements for the

 delivery of healthcare in a correctional system. Filing 316-31 at 15, ¶ 68.

       Dental Care

       Under the direction and supervision of a licensed dentist, NDCS provides

 emergent, urgent, routine, and prosthodontic dental care to confined persons within

 its custody. Filing 249-83 at 6; Filing 249-81 at 2-3. All dentists employed or

 contracted by NDCS are licensed by the Nebraska Department of Health and Human

 Services. Filing 249-81 at 2. Dental matters involving clinical decisions are the sole

 province of the responsible dentist and are not countermanded by non-clinicians.

 Filing 249-82 at 5. NDCS is committed to providing dental services consistent with

 applicable federal and state laws governing dental care. Filing 249-81 at 2.




                                           23
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 24 of 108 - Page ID # 16320




       Dental screenings are conducted for inmates within seven days of their

 admission to NDCS. Filing 249-83 at 6. A full dental examination by a dentist is

 provided to new arrivals within thirty days. Id. Oral hygiene, oral disease education,

 and self-care instructions are provided by qualified health care providers within

 thirty days of an inmate’s arrival at NDCS. Id. Consultations and referrals to outside

 dental specialists, including oral surgery, are also provided when necessary. Id.

       Inmates at NDCS are allowed routine oral examinations and prophylactic

 cleanings once a year. Filing 249-81 at 3-4. In addition to routine dental care, if an

 inmate sends an Inmate Interview Request (“IIR”) complaining of dental pain, the

 inmate will be seen by NDCS dental. Filing 249-80 at 319:18-23. NDCS also provides

 twenty-four hour emergency care. Filing 316-56 at 2. Inmates with dental

 emergencies at NDCS are seen within twenty-four hours or sooner depending on the

 acute nature. Filing 315-3 at 5. Pursuant to NDCS protocol, emergency dental care

 encompasses services to alleviate severe pain. Filing 249-81 at 3. Denture-related

 treatments are also provided when clinically indicated. Id.

       Dr. Philip Rich, DDS, has practiced dentistry in Nebraska for over forty years.

 Filing 315-3 at 2. In addition to his dental practice, Dr. Rich has previously served as

 a clinical instructor at the University of Nebraska College of Dentistry. Id. at 1. At

 the Defendants’ request, Dr. Rich has reviewed the quality of dental care provided at

 NDCS, and Dr. Rich explains in his declaration Plaintiffs’ lack of proof regarding

 their allegations of inadequate dental care. Id. at 5-8. Dr. Rich also notes in his

 declaration that NDCS strives to take care of the dental needs of its inmates and is



                                           24
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 25 of 108 - Page ID # 16321




     reviewing ways to improve the delivery of its dental care. Id. at 8. Dr. Rich also notes

     that the dental care at NDCS is consistent with the level of care provided by dentists

     in the Nebraska community. Id.

V.      Restrictive Housing, not Isolation or Solitary Confinement.

           NDCS does not use isolation. While it is a convenient term for Plaintiffs’

     narrative, it does not exist in Nebraska. Solitary confinement, “the status of

     confinement of an inmate in an individual cell having solid, soundproof doors and

     which deprives the inmate of all visual and auditory contact with other persons,” Neb.

     Rev. Stat. § 83-170(14), is prohibited under Nebraska law. Neb. Rev. Stat. § 83-4,114.

           What NDCS does use is restrictive housing. Restrictive housing is defined as

     “conditions of confinement that provide limited contact with other offenders, strictly

     controlled movement while out of cell, and out-of-cell time of less than twenty-four

     hours per week.” Neb. Rev. Stat. § 83-170(13). The use of restrictive housing is subject

     to extensive oversight from the public, Legislature, Governor, Ombudsman, Office of

     Inspector General, and the long-term restrictive housing work group. Neb. Rev. Stat.

     § 83-4,114. The long-term restrictive housing work group consists of NDCS personnel,

     two representatives from a nonprofit prisoners’ rights advocacy group, including at

     least one former inmate, and two mental health professionals independent from

     NDCS with particular knowledge of prison and conditions of confinement. Id. All of

     which advise the department on policies and procedures related to the proper

     treatment and care of offenders in long-term restrictive housing. Id.




                                               25
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 26 of 108 - Page ID # 16322




       Nebraska law provides, “No inmate shall be held in restrictive housing unless

 done in the least restrictive manner consistent with maintaining order in the facility

 and pursuant to rules” adopted by NDCS. Neb. Rev. Stat. § 83-173.03. Those rules,

 at AR 210.01, “establish behavior, conditions, and mental health status under which

 an inmate may be placed in each confinement level as well as procedures for making

 such determinations.” Id. They also “provide for individualized transition plans,

 developed with the active participation of the committed offender, for each

 confinement level back to the general population or to society.” Id. Prior to placement

 in restrictive housing, every inmate receives a face-to-face health assessment

 including a review of any physical injuries, urgent mental health needs, or other

 emergent or urgent conditions. Filing 249-84 at 6.

       The purpose of AR 210.01 is to provide policy to ensure that restrictive housing

 is “an alternative of last resort and will be utilized in the least restrictive manner

 possible for the least amount of time consistent with the safety and security of staff,

 inmates, and the facility.” Filing 316-53 at 2. More specifically, AR 210.01:

       “establishes specific levels of confinement outside of general
       population . . . defines behaviors, conditions, and
       mental/behavioral health statuses whereby an inmate may be
       placed in each confinement level; defines and mandates processes
       and procedures for making these determinations for each level of
       confinement; and describes and mandates individualized
       transition plans for promotion to less restrictive housing
       assignments at the earliest opportunity that maintains safety
       and security.”

 Id. AR 210.01 further provides that “[w]hen restrictive housing is used, the purpose

 shall be two-fold: short-term risk assessment and longer-term risk/needs

 intervention.” Id. It is not used as a disciplinary tool or a sanction, a fact which is

                                           26
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 27 of 108 - Page ID # 16323




 supported by Defendants’ expert Eugene Atherton. See Filing 316-44 at 11

 (“According to the Vera report, NDCS has gone above and beyond by eliminating

 restrictive confinement as a sanction for rules violations.”).

       Mr. Atherton has over forty years of experience in corrections. Id. at 1. He has

 held correctional positions including case manager, housing lieutenant, housing

 captain, manager for security and housing, chief of security, warden, and Regional

 Director of prisons in Colorado. Id. at 1-2. In addition, Mr. Atherton has served as an

 expert witness and consultant on correctional issues for over twenty years and has

 worked as an expert on correctional operations for the Department of Justice. Id. at

 2. Mr. Atherton has also published corrections-related books and articles for the

 American Correctional Association and has lectured on correctional issues both

 nationally and worldwide. Id. Mr. Atherton’s declaration provides numerous insights

 into restrictive housing and other operations of NDCS. See Filing 316-44.

       The purpose of Immediate Segregation (IS) is so that NDCS has “time to assess

 the risk the individual poses to safety and security” while the focus of Longer-Term

 Restrictive Housing (LTRH) is “individualized goal planning, behavior change, and

 treatment that will facilitate the inmate’s capacity to live successfully in general

 population and return successfully to the community.” Filing 316-53 at 5. The AR

 provides for six reasons that an inmate could be placed on IS status: (1) an incident

 of serious violent behavior (such as assault or attempted assault) directed at staff or

 other inmates; (2) recent escape or attempted escape; (3) threats or acts of violence

 that destabilize the institutional environment such that the facility’s order and



                                            27
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 28 of 108 - Page ID # 16324




 security are significantly threatened; (4) active membership in a security threat

 group (prison gang) along with a finding, based on specific and reliable information,

 that the inmate has either engaged in or directs others to engage in dangerous or

 threatening behavior; (5) inciting or threatening to incite group disturbances inside

 a correctional facility; or (6) the inmate’s presence in the general population would

 create a significant risk of physical harm to staff, themselves, and/or other inmates.

 Id.

       The Warden must review and approve an inmate’s continued placement on IS

 status within 24 hours. Id. at 6. If the Warden approves continued IS status, the

 decision is reviewed again within 15 days. Id. The inmate is also seen by mental

 health staff within 14 days. Id. at 6-7. If there is a request to leave the inmate on IS

 status for longer than 30 days, it must be recommended by the Warden and also

 approved by the Deputy Director – Prisons. Id. at 7. Any request to leave an inmate

 on IS status for longer than 45 days must be approved by the Director, and the

 maximum amount of time an inmate can be on IS status is 60 days. Id.

       LTRH is used when an inmate needs more intensive supervision and

 behavioral intervention before going to an appropriate non-restrictive housing

 setting. Id. Like IS status, LTRH is not used as a disciplinary tool or a sanction. The

 focus of LTRH is on “targeted individualized intervention with a primary emphasis

 on pro-social behavior, interactions with others, life-view change, incentives for

 positive change, and successful transition to lower levels of security.” Id. at 8. NDCS

 has implemented programming in recent years to help address the behaviors that



                                           28
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 29 of 108 - Page ID # 16325




 result in an inmate’s placement in restrictive housing and help inmates make better

 choices in the future, and NDCS continues to look for improvements to be made. See

 Filing 316-7 at 177:24-178:19; see also Filing 316-8 at 332:2-7 (“Q: So individuals in

 restrictive housing can and do receive group therapy? A: Yes. Q: Would you like to

 provide them more group therapy? A: Yes, definitely.”).

        LTRH is a classification action, so all assignments to LTRH require a

 classification hearing. Filing 316-53 at 8-9. Decisions about LTRH are made by the

 Central Office’s Multi-Disciplinary Review Team (“MDRT”) and can be appealed to

 the Director. Id. at 9-10. An inmate’s placement on LTRH is reviewed every 90 days,

 and every review is a new classification action that can be appealed. Id. at 10.

 Inmates held longer than 365 days receive a review every 30 days that includes the

 agency Director. As before, every classification review can be appealed. The Director

 answers all classification appeals for LTRH assignments. Decisions and reviews of

 an inmate in LTRH must include consideration of the inmate’s mental health needs.

 Id. at 8.

        Every inmate in LTRH must have a Behavior/Programming Plan, which

 describes the steps and criteria for inmates to transition back to general population

 or another type of non-restrictive housing. Id. at 11. The Behavior/Programming Plan

 includes “an incentive-based system that encourages pro-social behavior and program

 engagement” and involvement by the inmate to help create the goals, areas for

 improvement, and incentives to be earned. Id. For example, every inmate in

 restrictive housing is provided with a television (one per cell), subject to



                                          29
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 30 of 108 - Page ID # 16326




 Behavior/Programming plan compliance once the inmate is assigned to LTRH. Id. at

 16-17. Unit staff also monitors the inmate’s behavior and notes his progress, and the

 Warden then reviews that information to make a recommendation as to whether or

 not the inmate should be moved to a less restrictive environment. Id. at 11.

       AR 210.01 is consistent with national standards, as was found by Defendants’

 expert Dr. John Stoner, Ph.D. in his review of NDCS Administrative Regulations. See

 Filing 316-47 at 6. Dr. Stoner worked as a psychologist in high security prisons for

 most of the last 22 years of his career. Id. at 1. In 1993, he was the first psychologist

 in the newly created Colorado State Penitentiary, which was designed as a very high-

 security facility that also provided extensive programming. Id. at 4. In 2018, NDCS

 staff toured parts of that facility on a trip coordinated by the Vera Institute of Justice.

 Filing 316-7 at 159:2-12, 162:12-16. Dr. Stoner served as a Clinical Psychologist for

 Pelican Bay State Prison working largely with high security inmates in the

 Psychiatric Services Unit from 2009 to 2015 and was a psychologist for the Colorado

 Department of Corrections for seventeen years before that, where his primary focus

 was the treatment of “dangerous and disruptive offenders.” Filing 316-47 at 1. He

 also helped redesign the intake screening process for inmates sentenced to the

 Colorado Department of Corrections and instituted “a research program to help

 identify the personality characteristics of incoming inmates that can be used to help

 provide more accurate placement and management strategies.” Id. at 2.

       As Dr. Stoner states in his declaration and AR 210.01 recognizes, “‘[o]ne size

 fits all’ does not work as an approach to what creates or contributes to mental illness.



                                             30
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 31 of 108 - Page ID # 16327




 It is also not an effective approach to the treatment of that mental illness.” Id. at 8.

 Related to restrictive housing, Dr. Stoner finds that the “major mental variables

 distinguishing inmates in higher levels of custody from those at lower levels falls into

 the category of ‘characterological’ or personality problems.” Id. at 12. Moreover, Dr.

 Stoner finds that “it is usually the personality disorders that produce the behaviors

 of concern . . . and not the problems known as mental illness.” Id. at 14. He goes on:

       A good example of this is the inmates identified as having
       excessive placement in restrictive housing. These particular
       inmates, in addition to having various diagnoses of mental illness,
       also display significant personality disorders that have clearly
       contributed to the behavior that produced their incarceration, and
       which contributed to the behaviors that resulted in placement at
       higher levels of security.

 Id. He also states, “The prison is required to keep this individual and manage them

 in a manner that strikes a balance between maintaining safety and order in the

 facility and responding to the various needs of the individual.” Id. at 13.

       Pursuant to AR 210.01, mental health staff conducts weekly cell-front visits

 for all inmates in LTRH, and requests for consultation can also be made by inmates

 or staff on their behalf. Filing 316-53 at 11. Being in LTRH does not affect an inmate’s

 ability to have individual therapy. See Filing 316-8 at 252:16-19. If the inmate has a

 diagnosis of serious mental illness, and if the inmate agrees, mental health staff will

 conduct monthly one-on-one therapeutic assessments where the inmate is out of his

 or her cell. Filing 316-53 at 12. Depending on the inmate’s needs and mental health

 diagnosis, an individual treatment plan might be developed by clinical staff, with

 inmate input, when the inmate is in LTRH. Id. An inmate’s individual treatment plan



                                           31
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 32 of 108 - Page ID # 16328




 identifies at least problem areas, goals, interventions, and coping strategies, and is

 reviewed on a regular basis. Id.

       AR 210.01 provides that where possible, NDCS should use alternatives to

 restrictive housing, such as short-term cell restrictions, loss of privileges, or changes

 in programming assignments. Filing 316-53 at 3. Mission-specific housing is also an

 alternative to restrictive housing. Id. The Challenge Program (“TCP”) is mission-

 specific housing that is essentially a step-down program for restrictive housing. Filing

 316-54 at 2. TCP “provides a controlled and highly structured alternative to

 restrictive housing for individuals who have demonstrated an institutional history of

 violent and/or [STG] behavior[.]” Id. TCP was officially launched in September 2017.

 Filing 316-55 at 2.

       TCP consists of three phases, which are all currently located at TSCI. Filing

 316-54 at 2. Phase I of TCP begins at the Special Management Unit (“SMU”) at TSCI,

 while the inmate is still in restrictive housing. Id. at 2; Filing 316-55 at 2. Unit

 Managers/Unit Case Managers have at least weekly contact with all active TCP

 participants, and Behavior/Programming Plans for inmates in TCP include

 programming for Phase I. Filing 316-54 at 4.

       TCP Phase I participants are first assigned programming including

 Orientation to TCP and Preparing for Change (in-cell interactive journal). Id. at 4-5.

 After completing Preparing for Change, Phase I participants begin Moral Reconation

 Therapy (MRT) in a small group format – no more than eight participants. Id. at 5.

 If an inmate fails to successfully complete the Phase I requirements, and his behavior



                                            32
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 33 of 108 - Page ID # 16329




 still creates a risk to the inmate, others, or the security of the institution, he remains

 in LTRH. Id. If an inmate finishes all Phase I programming and also demonstrates

 appropriate institutional behavior, he may be moved to Phase II. Id.

       Phase II of TCP, on TSCI’s Housing Unit #2B/upper gallery, is a slightly less

 restrictive environment: participants have a minimum of four hours out-of-cell time

 each day, including daily access to showers, dayrooms, scheduled programming, and

 outdoor recreation on a scheduled basis. Id. Participants can have dayroom time and

 recreation time in groups of no more than eight inmates, in the discretion of the Unit

 Manager and with input from facility intelligence staff and the Warden/Designee;

 and generally participants are able to move unrestrained within Housing Unit #2B.

 Id. For Phase II participants, televisions are an earned incentive item that they are

 provided when they start in Phase II, but can be taken from them. Id. GTL tablets

 are also earned incentive items with Phase II that are retained only with continued

 TCP participation. Id. Access to personally owned CD/MP4 players/JPay Tablets is a

 standard incentive but again may only be retained with continued TCP participation.

 Id.

       Phase II participants also have required programming: seven interactive

 journals in the Challenge Series. Id. To complete Phase II, an inmate must complete

 the seven journals of the Challenge Series and also have appropriate institutional

 behavior for the preceding three consecutive weeks. Id. at 6-7. Inmates recommended

 for a clinical residential program might be moved after they have started TCP but




                                            33
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 34 of 108 - Page ID # 16330




 prior to completing TCP, if it is determined to be a viable option. Id. at 2; see also

 Filing 316-55 at 3.

       Once an inmate moves to Phase III of TCP on Housing Unit #2B/lower gallery,

 he is housed in an even less restrictive environment. Filing 316-54 at 7. Phase III

 participants have at least five hours out-of-cell time per day, including daily access

 to showers, dayrooms, scheduled programming, and outdoor recreation on a

 scheduled basis. Id. Like Phase II, participants in Phase III can also have dayroom

 time and recreation time in groups of no more than eight inmates. Id. Phase III

 participants are also able to move unrestrained within Housing Unit #2B, but

 additionally can be unrestrained for movement outside of the housing unit. Id. at 7-

 8. The only restriction is that Phase III participants must be escorted by one staff

 member per every five participants, and no more than five Phase III participants can

 attend the same off-unit earned incentive activity at one time. Id. at 8.

       In Phase III, meals in the dayroom are an earned incentive, as are contact

 visits: participants can have two week-day or one weekend-day contact visits per

 week (consistent with the facility schedule). Id. A GTL tablet is a standard incentive,

 as is access to e-messaging kiosks and personally owned CD/MP4 players/JPay

 Tablets, although these standard incentives require continued TCP participation. Id.

 Televisions are also earned incentive items. Id. Finally, Phase III participants are

 eligible for housing gallery work assignments. Id.

       Phase III participants must complete two required programs, in no specific

 order. First, participants must complete group programming using Thinking for



                                           34
 4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 35 of 108 - Page ID # 16331




      Change, with groups of up to eight participants in secure programming chairs. Id.

      Second, participants must complete group programming using Getting it Right, again

      in groups of up to eight participants in secure programming chairs. Id. Once the

      participant starts the first of these programs, he receives an additional hour of out-

      of-cell time per day and is also given the opportunity to participate in one weekly

      general population off-unit activity or other available program at TSCI. Id. at 9.

            Weekly group incentives such as access to movies, gym time, dayroom meals,

      snacks, and guest speakers are provided to Phase III participants who maintain

      compliance with program expectations. Id. To complete Phase III, an inmate must

      complete required programming and also maintain appropriate institutional

      behavior. Id. The inmate will be considered for transfer to a non-TCP NDCS housing

      unit such as general population after completing programming and meeting behavior

      expectations for the preceding four consecutive weeks. Id. at 10.

VI.      Non-discrimination Toward all Individuals with Disabilities.

            NDCS subscribes to a policy of non-discrimination toward all individuals with

      disabilities, whether they are employees, inmates, or visitors. Filing 316-51 at 2. With

      regard to inmates, NDCS is committed to providing “access to required or approved

      activities, services, and programs for which they are qualified.” Id. NDCS is also

      committed to housing inmates with disabilities in a way that provides for their safety

      and security while also providing for integration with other inmates and allowing

      access to programs and services at the facility where they are housed. Id. at 4.




                                                35
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 36 of 108 - Page ID # 16332




       NDCS’ ADA policy, AR 004.01, governs the process for submitting a request

 for ADA accommodations or modifications. Filing 316-51. The current ADA policy was

 effective as of November 30, 2018. Id. at 1. But NDCS is revising its ADA policy based

 at least partly on the recommendations and suggestions of Defendants’ expert Barry

 Marano. See Filing 316-34 at 4.

       Mr. Marano is a 40-year veteran of the Virginia Department of Corrections

 who began his career as a corrections officer, became a counselor, then a facility ADA

 coordinator, and finally in 2015 became the agency ADA coordinator. See id. at 1-2.

 He has investigated and responded to allegations from the Department of Justice’s

 Office of Civil Rights, gives presentations on ADA compliance to Virginia correctional

 staff, and assists the Virginia Attorney General’s Office with settlement efforts in

 ADA cases. Id. Defendants asked Mr. Marano to come to Nebraska and make

 recommendations to help improve their ADA compliance, along with serving as an

 expert in this matter. Id. As noted in his declaration, Defendants have already begun

 implementing his recommendations. Id. at 3-4.

       Those improvements include:

             An audit process to verify facilities provide captions and subtitles on all
              facility televisions;
             Use of UbiDuo2 machines at all intake facilities;
             Video relay interpreting;
             Videophones at OCC and DEC;
             iHeLP inpatient accessibility;
             ADA inmate survey and NICaMS survey form;
             Designated facility ADA contacts;
             Weekly ADA meeting with Executive team members;
             Increase in ADA training for staff; and
             Addition of an ADA Coordinator for Institutions position.



                                           36
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 37 of 108 - Page ID # 16333




 Filing 316-36 at 3.

       NDCS has a dedicated agency ADA Coordinator who has the necessary

 training and qualifications on the issues and challenges that people with disabilities

 face in a prison environment. Filing 316-51 at 2. Lisa Mathews is the NDCS ADA

 Coordinator, and she assists NDCS in its efforts to comply with the agency’s legal

 responsibilities as defined by the ADA. Filing 316-34 at 7; Filing 316-51 at 2. NDCS

 is also planning to hire another ADA Coordinator for Institutions, and has appointed

 Associate or Assistant Wardens as ADA coordinators at almost all facilities. Filing

 316-34 at 3-4.

       As laid out in the current ADA policy, a request for an ADA accommodation

 must be made in writing or via email. Filing 316-51 at 5. The request is generally

 made by contacting the ADA coordinator, but an inmate may also contact another

 staff member who will refer that inmate to the ADA coordinator. Id. After that first

 contact, an interactive process begins between the inmate and the ADA coordinator

 to confirm the disability if necessary, clarify the request, and try to identify the most

 appropriate reasonable accommodation or modification. Id. It is an individualized

 assessment, and is done on a case-by-case basis. Filing 316-34 at 9. What works for

 one person may not work for another. Id. When the ADA coordinator has received the

 necessary documentation and discussed with the inmate what his or her needs and

 wants are, NDCS makes a final determination of the accommodation to be provided

 and/or its reasonableness. Filing 316-51 at 5.




                                            37
  4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 38 of 108 - Page ID # 16334




VII.      The Importance of Parole.

             The State of Nebraska believes in the importance of parole as a program for

       the supervised release of inmates making the transition from confinement to

       responsible citizenship. Neb. Rev. Stat. § 83-187.01. This privilege is granted to

       individuals that have demonstrated they are appropriately prepared for transition

       back into the community. The Board of Parole (“BOP”) leads this effort by working

       with and assessing inmates as they become eligible for release on parole.

             An inmate becomes eligible for parole when he or she “has served one-half of

       the minimum term of his or her sentence as provided sections 83-1,107 and 83-1,108.”

       Neb. Rev. Stat. § 83-1,110(1). As such, inmates serving a sentence of life

       imprisonment do not become eligible for parole. Consequently, Defendants Curtright,

       Griswold, and Gunther, all of whom are serving life sentences, are not and will not

       become eligible for parole. In contrast, Sabata was originally granted parole two days

       after she became parole eligible. Filing 42-5 at 2; Filing 316-3 at 54:13-23; Filing 316-

       67. Likewise, Sweetser was granted parole on the first day he became parole eligible.

       Filing 281-1; Filing 316-10 at 9:23-10:1.

             The BOP meets with an inmate two years before he or she becomes eligible for

       parole for a “Key Review” to discuss the inmate’s programming needs and parole plan.

       Filing 316-59 at 52; see also Filing 316-62. Thereafter, the BOP will continue to meet

       with that inmate annually. Filing 316-58 at 38:10-13. At these Key Reviews, BOP

       members advise the inmate of specific tasks, action steps, and recommendations that

       will give the inmate his or her best chance at being granted parole. Filing 316-59 at



                                                   38
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 39 of 108 - Page ID # 16335




 52. This includes 1) completion of NDCS programming, 2) final risk and needs

 assessments, 3) behavior and reentry planning requirements, 4) maintaining a clean

 department discipline record, id., and “whatever else that particular individual

 [inmate] would like to discuss with the board.” Filing 316-58 at 44:19-20. The purpose

 of these Key Reviews is to “provide the dialogue, the conversation with [the inmate]

 so they understand the expectations of the board and what they’re going to need to

 do to be considered a good candidate for parole.” Id. at 49:20-23. An inmate may,

 however, waive these reviews, entirely. Filing 316-58 at 57:12-15.

       In addition to Key Reviews, inmates who may become eligible for parole will

 be interviewed and have his or her record reviewed by two or more BOP members or

 a person designated by the BOP within 60 days before the expiration of his or her

 minimum term of imprisonment, less any other statutory reductions in sentencing.

 Filing 316-59 at 53. During these “Offender Reviews,” if, in the opinion of the

 reviewers, the review indicates the inmate is reasonably likely to be granted parole,

 the BOP will schedule a public hearing before a majority of the BOP members where

 the inmate may present evidence, call witnesses, and be represented by counsel. Id.

       By Nebraska law, the BOP must defer granting an inmate parole if, in the

 BOP’s opinion, a) There is a substantial risk that he or she will not conform to the

 conditions of parole; b) His or her release would depreciate the seriousness of his or

 her crime or promote disrespect for law; c) His or her release would have a

 substantially adverse effect on institutional discipline; or d) His or her continued

 correctional treatment, medical care, or vocational or other training in the facility



                                          39
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 40 of 108 - Page ID # 16336




 will substantially enhance his or her capacity to lead a law-abiding life when released

 at a later date. Neb. Rev. Stat. § 83-1,114(1). Similarly, Nebraska law provides a

 number of factors the BOP considers when forming this opinion. See Neb. Rev. Stat.

 §§ 83-114(2) and 83-1,115. If an individual is granted parole, the BOP will set

 conditions which a parolee must adhere to, and may require the individual to adhere

 to additional special conditions tailored to that individual parolee. See Neb. Rev. Stat.

 83-1,117.

       After an individual is released on parole, the parolee will come under the

 supervision of the Division of Parole Supervision. The Division of Parole Supervision

 is responsible for: (a) the administration of parole services in the community; (b) the

 maintenance of all records and files associated with the Board of Parole; (c) the daily

 supervision and training of staff members of the division, including training

 regarding evidence-based practices in supervision; and (d) the assessment,

 evaluation, and supervision of individuals who are subject to parole supervision,

 including lifetime community supervision. Neb. Rev. Stat. § 83-1,100. The Division of

 Parole Supervision will generally continue to supervise the parolee while he or she is

 in the community until the time served in the custody of NDCS and the time served

 on parole equal the parolee’s maximum prison term less good time. Neb. Rev. Stat.

 § 83-1,118(2). Additionally, the BOP may reduce the level of supervision for a parolee

 if he or she has shown suitable compliance with his or her parole programming plan,

 if reducing that supervision would be commensurate with the best interests of the




                                            40
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 41 of 108 - Page ID # 16337




 parolee and is compatible with the protection of the public. Neb. Rev. Stat. § 83-

 1,118(1).

       The BOP relies on NDCS to arrange the logistics for “where it’s going to be best

 convenient for everyone” to meet at a given facility for reviews and hearings. Filing

 316-58 at 41:24-42:3. NDCS “facilities always accommodate the needs for [an]

 individual to get into the facility or get into the area where they will be visiting with

 [the BOP].” Id. at 114:6-9. These meetings also may occur via videoconferencing as

 well. Id. at 41:1-7. During Key Reviews, staff from NDCS, mental health, substance

 abuse, and social workers may be present to help the BOP members make sure they

 get the information they need, as well as to be there to accommodate the inmate

 present at the key review. Id. at 43:25-44-7. Indeed, the BOP works to accommodate

 individuals with disabilities by partnering with NDCS who provides those services

 for individuals who need an accommodation on a case-to-case basis. Id. at 85:2-5,

 85:25-86:1.

       If the BOP learns that accommodations are needed, they contact NDCS and

 alert them of such. Id. at 89:17-90:5. Indeed, the BOP works with the NDCS ADA

 coordinator to accommodate an inmate during such reviews and hearings if there is

 a need or a request. Id. at 90:18-24. Further, BOP Chairperson, Rosslyn Cotton, who

 has been on the BOP for over 10 years, is not aware of an inmate ever being denied

 an accommodation request that he or she made to NDCS as it related to an inmate

 meeting with the BOP. Id. at 108:11-17.




                                            41
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 42 of 108 - Page ID # 16338




                                LEGAL STANDARDS

        Eighth Amendment

        For an Eighth Amendment deliberate indifference claim, an inmate must show

 that he or she “suffered from an objectively serious medical need and the ‘prison

 officials actually knew of but deliberately disregarded’ that need.” Popoalii v. Corr.

 Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008), quoting Alberson v. Norris, 458 F.3d

 762, 765-66 (8th Cir. 2006). The prison official’s misconduct must be so egregious that

 it rises to the level of criminal recklessness. Bender v. Regier, 385 F.3d 1133, 1137

 (8th Cir. 2004).

        The Eighth Amendment can be violated when prison officials, acting with

 “deliberate indifference,” expose prisoners to “a substantial risk of serious harm.”

 Farmer v. Brennan, 511 U.S. 825, 828 (1994). The question then is whether prison

 officials, acting with deliberate indifference, exposed a prisoner to a sufficiently

 substantial risk of serious damage to his or her future health. Id. “The deprivation

 alleged must be objectively, sufficiently serious,” amounting to a “denial of the

 minimal civilized measure of life’s necessities.” Id. at 834. Deliberate indifference

 requires that the official knows of and disregards an excessive risk to inmate health

 or safety. Id. at 837.

        Though there is no precise point when risk gains or loses the “substantial” and

 “imminent” characteristics, the Supreme Court has determined that merely being

 subject to an allegedly inadequate government system does not pose a cognizable

 “imminent” or “substantial” risk. Lewis v. Casey, 518 U.S. 343, 349-50 (1996). Lewis



                                           42
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 43 of 108 - Page ID # 16339




 made the point unequivocally: “an inmate cannot establish relevant actual injury

 simply by establishing that his prison’s law library or legal assistance program is

 subpar in some theoretical sense.” Id. at 351. “That,” the Court continued, “would be

 the precise analog of the healthy inmate claiming constitutional violation because of

 the inadequacy of the prison infirmary.” Id. (emphasis added).

       Substantial risk refers to risk that is so great that it is almost certain to

 materialize if nothing is done to remedy it. Miller v. Fisher, 381 F. App’x 594, 596–97

 (7th Cir. 2010); see Brown v. Budz, 398 F.3d 904, 911 (7th Cir. 2005); Billman v. Ind.

 Dep't of Corr., 56 F.3d 785, 788 (7th Cir.1995). Indeed, proving substantial risk

 requires a showing of “strong likelihood” and not a “mere possibility.” A.P. ex rel.

 Bazerman v. Feaver, 293 F. App’x 635, 652 (11th Cir. 2008); see Cook v. Sheriff of

 Monroe County, 402 F.3d 1092, 1115 (11th Cir. 2005) (“[D]eliberate indifference

 requires that the defendant deliberately disregard a strong likelihood rather than a

 mere possibility that the . . . harm will occur.”) (internal quotation marks omitted).

 Substantial risk also refers to “excessive risk” of serious harm to inmate health or

 safety. Jackson v. Everett, 140 F.3d 1149, 1152 (8th Cir. 1998).

       Americans with Disabilities Act and Rehabilitation Act

       Title II of the ADA provides that “no qualified individual with a disability shall,

 by reason of such disability, be excluded from participation in or be denied the

 benefits of the services, programs, or activities of a public entity, or be subjected to

 discrimination by any such entity.” 42 U.S.C. § 12132. The term “public entity” in

 Title II of the ADA includes state prisons and prisoners within its coverage. See



                                           43
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 44 of 108 - Page ID # 16340




 Pennsylvania Dept. of Corr. v. Yeskey, 524 U.S. 206, 209-10 (1998); see also Mason v.

 Corr. Med. Servs., 559 F.3d 880, 886 (8th Cir. 2009). Section 504 of the Rehabilitation

 Act similarly provides that an otherwise qualified individual with a disability cannot

 be “excluded from the participation in, or be denied the benefits of, or be subjected to

 discrimination under any program or activity receiving Federal financial assistance.”

 29 U.S.C. § 794(a). The ADA and RA are similar in substance and except for the

 federal funding requirement in the RA, “cases interpreting either [the ADA or RA]

 are applicable and interchangeable.” Randolph v. Rodgers, 170 F.3d 850, 858 (8th

 Cir. 1999).

       To state a prima facie claim under the ADA, a plaintiff must meet three

 requirements: (1) that he is a person with a disability as defined by statute; (2) he is

 otherwise qualified for the benefit (service, program, or activity) at issue; and (3) he

 was excluded from the benefit due to discrimination based on his disability. Id.

 (citations omitted). The RA includes those three requirements and also requires that

 the plaintiff show the program or activity at issue receives federal financial

 assistance. Id.; see also Ortiz v. Neb Douglas Co., 8:17CV412, 2018 WL 2163625, at

 *3-4 (D. Neb. May 10, 2018).

       Class Certification

       Rule 23 of the Federal Rules of Civil Procedure governs class actions. Plaintiffs

 “must affirmatively demonstrate [their] compliance with [Rule 23.]” Wal-Mart Stores,

 Inc. v. Dukes, 564 U.S. 338, 350 (2011). “[P]laintiffs wishing to proceed through a

 class action must actually prove—not simply plead—that their proposed class



                                           44
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 45 of 108 - Page ID # 16341




     satisfies each requirement of Rule 23[.]” Halliburton Co. v. Erica P. John Fund, Inc.,

     573 U.S. 258, 275 (2014) (emphasis in original). Every putative class must withstand

     a “rigorous analysis” of Rule 23(a)’s requirements: numerosity, commonality,

     typicality and adequacy. Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) (quotations

     omitted).

           As part of this “rigorous analysis,” the Court must “probe behind the

     pleadings.” General Tel. Co. v. Falcon, 457 U.S. 147, 160 (1982). The evaluation of

     class certification “may require the court to resolve disputes going to the factual

     setting of the case, and such disputes may overlap with the merits of the case.” Blades

     v. Monsanto Co., 400 F.3d 562, 567 (8th Cir. 2005). “Going beyond the pleadings is

     necessary, as the court must understand the claims, defenses, relevant facts and

     applicable substantive law in order to make a meaningful determination of the

     certification issues.” Costano v. Am. Tobacco Co., 84 F.3d 734, 744 (5th Cir. 1996).

                                         ARGUMENT

I.      PLAINTIFFS’ SUPERCLASSES ARE OVERBROAD, UNWORKABLE,
        AND CONTAIN MEMBERS WHO LACK STANDING.

           “[A]n essential prerequisite of an action under Rule 23 is the existence of an

     identifiable class.” Colorado Cross-Disability Coalition v. Taco Bell Corp, 184 F.R.D.

     354, 356 (D. Colo. 1999). The plaintiff “must establish that a suitable method of

     identification is ‘administratively feasible.’” Luedke v. Delta Airlines, Inc., 155 B.R.

     327, 330 (S.D.N.Y. 1993). Furthermore, each and every member of the class must

     have the right to make a claim for relief against the defendant. The class cannot be

     defined so broadly as to include putative members who have no claim for relief. Miller


                                               45
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 46 of 108 - Page ID # 16342




 v. Krawsczyk, 414 F. Supp. 998, 1000 (E.D. Wis. 1976); Messner v. Northshore Univ.

 Health System, 669 F.3d 802, 824 (7th Cir. 2012), citing Kohen v. Pacific Inv. Mgt,

 571 F.3d 672, 677 (7th Cir. 2009) (“if the [class] definition is so broad that it sweeps

 within it persons who could not have been injured by the defendant’s conduct, it is

 too broad” and should not be certified)).

            A. The Proposed Superclasses are Overbroad and Unworkable.

        The classes and claims Plaintiffs present could hardly be broader. Plaintiffs

 seek certification of the following class and subclasses:

        1. A NDCS Class of composed of all persons who are now, or will in the future,
           be subjected to the health care (including medical, mental health and dental
           care) policies and practices of NDCS;

        2. An Isolation Subclass composed of all NDCS prisoners who are now, or will
           in the future be, subject to conditions of confinement that provide limited
           contact with other prisoners, strictly controlled movement while out of cell,
           and out-of-cell time of less than twenty-four hours per week; and

        3. A Disability Subclass consisting of all persons with disabilities who are
           now, or will in the future be, confined at any NDCS facility.

 Filing 247.

        It would be impossible under Plaintiffs’ proposed definitions to determine

 objectively those inmates who have the claims that Plaintiffs make here. That is

 because Plaintiffs’ proposed definitions make the unsupportable presumption that all

 inmates are injured or face substantial risk of injury by a wide range of challenged

 conduct.2 Not even Plaintiffs’ experts assert that. See Part I(B)(lack of standing).


 2 When Defendants asked Plaintiffs to “identify with specificity each policy, by policy number, or
 practice you contend subjects ‘all Plaintiffs and the NDCS Class to a substantial risk of serious harm
 from inadequate health care, including medical, mental health, and dental care,”’ Plaintiffs responded
 with what was essentially a table of contents. See Filing 316-52 at 5-32. A similar answer was provided

                                                   46
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 47 of 108 - Page ID # 16343




         Such ill-defined classes would require the Court to conduct individual mini-

 trials of each class member just to determine if they should be members of the class.

 See Sanneman v. Chrysler Corp., 191 F.R.D. 441, 446 (E.D. Pa. 2000) (stating that

 “[b]ecause it would be impossible to definitively identify class members prior to

 individualized fact-finding and litigation, the proposed classes . . . fail to satisfy one

 of the basic requirements for a class action. . . .”). Not every inmate will get sick, need

 mental health care, require dental care, be placed in restrictive housing, or have a

 disability accommodation denied.

         The classes are no more ascertainable with the expert testimony than they are

 without it. For example, Plaintiffs’ expert Eldon Vail stated it was his opinion not

 every individual who spends time in restrictive housing is injured. Filing 316-12 at

 68:15-19. When asked how to determine who that may be, Vail responded, “That’s the

 challenge.” Id. “I’m not arguing that it occurs to everybody, but we don’t have a good

 enough crystal ball to always know when segregation is contraindicated.” Id. at 71:1-

 3. Vail doesn’t know which Plaintiffs are in which class or subclasses of this case, id.

 at 42:1-3, and didn’t address which issues applied to which Plaintiff. Id. at 43:8-11.

 Defendants’ correctional expert Eugene Atherton agrees that “[b]ased on the breadth

 of the class they are seeking it would be difficult to determine which inmates fit

 within the class and which allegations to which inmates.” Filing 316-44 at 18.

         When Plaintiffs’ expert, Craig Haney, was asked if any Plaintiffs did not

 develop complications as a result of being in restrictive housing, his response was


 regarding restrictive housing. Id. at 32-41. If Plaintiffs cannot identify which specific policies apply to
 them and place each of them at a substantial risk of harm, it is not clear how they expect the Court to.

                                                    47
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 48 of 108 - Page ID # 16344




 that it was difficult for him to tell because a number had not been in restrictive

 housing for a considerable period of time. Filing 316-17 at 200:18-25. So it was “really

 impossible for me to reconstruct the extent to which they have been harmed.” Id. at

 201:1-2. If such a scenario is “impossible” with only the named Plaintiffs, adding

 hundreds of class members will not help ascertain who is or faces a substantial risk

 of harm. Later, when asked if he ruled out other causes of inmates stating suicidal

 thoughts or self-harm, Haney again responded it would be “[i]mpossible to do so in a

 cell-front interview, and even looking at the files.” Filing 316-17 at 206:4-19. Again

 when asked if he could quantify in any way his statement that “for some prisoners

 the resulting impairments [of solitary confinement] can be permanent and life-

 threatening,” Filing 249-42 at 11, Haney responded, “I can’t.” Filing 316-17 at 183:19-

 184:3.

          Plaintiffs’ expert Pablo Stewart is not yet able to determine if all inmates at

 NDCS have been deprived of needed mental health treatment either because he has

 not “conducted that type of detailed analysis.” Filing 315-10 at 224:24-225:3. Neither

 Pablo Stewart nor Margo Schlanger know which Plaintiffs are in which class or

 subclass either. Filing 315-10 at 109:6-12; Filing 316-15 at 109:20-22. And when

 asked if the ADA allegations affect every inmate in the proposed Disability subclass,

 Schlanger first responded, “I don’t know the definition of the proposed subclass.”

 Filing 316-15 at 109:23-110:2. Then after given a chance to explain, Schlanger

 vaguely responded the allegations affect “all the prisoners with disabilities who need

 reasonable modifications or effective communication.” Id. at 110:3-5.



                                            48
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 49 of 108 - Page ID # 16345




       Defendants’ expert Dr. David Thomas agrees “it does not appear reasonably

 possible to ascertain which, if any, NDCS inmates could be included in a class of

 inmates requiring medical care.” Filing 316-31 at 16. Plaintiffs’ expert Dr. Shulman

 opines on prosthodontic care, but when asked to quantify who may need that care, he

 could only speculate and “couldn’t give you a number.” Filing 316-13 at 81:1-19. And

 as Dr. Rich explained, that is because “a certain percentage of inmates will not

 require dental therapy. Because of this, determining which inmates would be in a

 dental class would be unmanageable.” Filing 315-3 at 8.

       Since Plaintiffs and their experts have failed to identify a workable class, it is

 unclear how they expect this Court to do so.

           B. The Proposed Superclasses Contain Numerous Members who
              Lack Standing.

       Although not every member must “submit evidence of personal standing,”

 Halvorson v. Auto-Owners Ins. Co., 718 F.3d 773, 779 (8th Cir. 2013), “a class cannot

 be certified if it contains members who lack standing.” Id. (citation omitted). A class

 “must therefore be defined in such a way that anyone within it would have standing.”

 Id. “Or, to put it another way, a named plaintiff cannot represent a class of persons

 who lack the ability to bring a suit themselves.” Id.

                   i. Eighth Amendment.

       Inmates who have a medical condition, but little or no injury, simply cannot

 establish an Eighth Amendment violation. They are entitled neither “to demand

 specific care” nor “to the best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th

 Cir. 1997). They are entitled only to be free from serious health risks so “excessive”


                                           49
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 50 of 108 - Page ID # 16346




 that the knowing failure to intervene would rise to the level of criminal recklessness.

 Letterman v. Does, 789 F.3d 856, 862 (8th Cir. 2015). And “standing is not dispensed

 in gross. If the right to complain of one administrative deficiency automatically

 conferred the right to complain of all administrative deficiencies, any citizen

 aggrieved in one respect could bring the whole structure of state administration

 before the courts for review.” Lewis, 518 U.S. at 358, n. 6. While Plaintiffs complain

 of many deficiencies at NDCS, no Plaintiff is affected by all alleged deficiencies, and

 many proposed class members are unaffected by any of the alleged deficiencies.

       Plaintiffs’ and Defendants’ experts agree that members of these overbroad

 proposed classes face no injury. Expert forensic psychiatrist Dr. Terry Davis states

 the obvious: “While it is true that many individuals who are incarcerated have or

 would qualify for a mental illness diagnosis, or have other mental health issues, not

 all do.” Filing 315-1 at 8. Eldon Vail agrees that not every inmate who spends time in

 NDCS restrictive housing is injured in some way. Filing 316-12 at 68:15-17. And Vail

 agrees that not all inmates who are double-celled in restrictive housing are harmed.

 Id. at 79:23-80:1 (“Some people like it.”).

       According to Dr. Jay Shulman, an inmate that has never had any dental issues,

 and is eligible for all routine care, is at no risk of treatment delay. Filing 316-13 at

 143:11-144:6. And an inmate who can seek and receive a dental exam does not face

 the sort of risk of pain of those who cannot. Id. at 145:2-7. As Dr. Rich explained, that

 is because some inmates at NDCS will exhibit “no dental concerns at all.” Filing 315-

 3 at 7. And “Dr. Shulman lacks proof that unnecessary pain is universal throughout



                                               50
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 51 of 108 - Page ID # 16347




 the NDCS dental system.” Id. “For example, the policy regarding dentures or

 prosthetics does not impact all inmates because not all inmates will require denture

 or prosthetic dental care.” Id. at 8.

       Medical expert Dr. David Thomas expresses a similar opinion that “[n]ot all

 inmates have medical issues; thus, the Plaintiffs’ proposed medical class would

 presumably include inmates with perfect health.” Filing 316-31 at 16. Plaintiffs’

 medical expert Marc Stern agrees there is “some portion” of the inmate population

 that does not use medical services, Filing 316-16 at 18:6-13, and of the files he

 reviewed, he “did not observe deficiencies in every one of them.” Id. at 22:9-20. And

 Pablo Stewart repeatedly acknowledges that not all inmates are harmed by the

 deficiencies he alleges. Filing 315-10 at 239:10-242:7. But he continues to assert all

 are subject to a “risk of harm” he does not quantify. Id. So Defendants asked Stewart

 if NDCS policy or practice affects each inmate the same. To which Stewart responded,

 “I can’t answer that.” Id. at 226:20-22; see also id. at 244:3-245:16 (further questions

 on risk Stewart was unable to answer).

       None of these inmates, who Plaintiffs’ and Defendants’ experts acknowledge

 will not be injured, have standing to pursue this suit themselves but currently fall

 within Plaintiffs’ overbroad class definitions.

       The uninjured proposed class members do not automatically have standing

 because of the allegations of risk either. Despite Plaintiffs’ claims of substantial risk

 of harm, they cannot show excessive risk to inmate health or safety but instead rely

 on conclusory allegations of substantial risk without showing more than a mere



                                            51
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 52 of 108 - Page ID # 16348




 possibility of future harm. As explained more in Part III(A)(i), proving substantial

 risk requires a showing of “strong likelihood” and not a “mere possibility.” A.P. ex rel.

 Bazerman v. Feaver, 293 F. App’x 635, 652 (11th Cir. 2008); see Cook v. Sheriff of

 Monroe County, 402 F.3d 1092, 1115 (11th Cir. 2005) (“[D]eliberate indifference

 requires that the defendant deliberately disregard a strong likelihood rather than a

 mere possibility that the . . . harm will occur.”) (internal quotation marks omitted).

 And for standing purposes, “[a]llegations of possible future injury do not satisfy the

 requirements of Art. III. A threatened injury must be ‘certainly impending’ to

 constitute injury in fact.” Whitmore v. Arkansas, 495 U.S. 149, 158 (1990).

       Here, Plaintiffs have failed to show a strong likelihood of harm. The burden of

 establishing standing lies with the Plaintiffs, but they have provided minimal factual

 information to the Court concerning each Plaintiff’s right to equitable relief. And

 what they have provided shows that their individual claims are not tightly connected

 to their class-wide claims for equitable relief.

       “The result is an unsettling disparity between the extraordinary breadth of the

 plaintiffs’ claims, involving [ ] broad areas of alleged constitutional and statutory

 violations in [ten] different [NDCS] correctional facilities, and the amount of

 information which the plaintiffs have submitted concerning the alleged harm faced

 by the proposed class representatives.” Stevens v. Harper, 213 F.R.D. 358, 367-68

 (E.D. Cal. 2002). Plaintiffs do not purport to identify at least one named

 representative who has suffered each claimed injury at each of the facilities involved

 in this suit. “Rather, Plaintiffs are often content to simply allege one past violation at



                                            52
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 53 of 108 - Page ID # 16349




 one [NDCS] facility and then claim standing and imminent harm based upon a

 generalized allegation that the violation is systemwide, recurring, and similar to

 other problems that the Plaintiffs also seek to correct.” Id. Plaintiffs then assert that

 the composite plaintiff they construct has standing to allege a substantial risk of all

 of these varied harms. Their approach does not meet their burden of showing that

 anyone within the proposed classes would have standing

       Accordingly, even taking Plaintiffs’ factual assertions as true, the proposed

 classes include hundreds of members who have suffered no injury or constitutionally

 cognizable threat of injury under Lewis, and the classes are fatally overbroad.

                   ii. Americans with Disabilities Act and Rehabilitation Act.

       The standing requirements do not disappear for claims under the Americans

 with Disabilities Act or the Rehabilitation Act. “Article III,” the Supreme Court

 explained, “requires a concrete injury even in the context of a statutory violation.”

 Spokeo, Inc v. Robins, 136 S.Ct. 1540, 1549 (2016). A concrete injury must “actually

 exist,” and it must be “real,” not “abstract.” Id. at 1548.

       On standing Schlanger provides no clarity either. She asserts “prison officials

 must ensure that disability does not lead to unnecessary infliction of pain or

 deprivation of serious needs,” Filing 249-50 at 7, but when asked if all NDCS inmates

 with disabilities have been subjected to this, she responds, “No. I don’t know that.”

 Filing 316-15 at 110:19-23. Even though Schlanger did not tour any NDCS facilities,

 she also claims in her declaration that “prisoners with disabilities frequently end up

 in restrictive housing.” Filing 249-50 at 45. But she admits, “I don’t know whether



                                            53
 4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 54 of 108 - Page ID # 16350




      that is happening in Nebraska.” Filing 316-15 at 47:2-13. And Schlanger does not cite

      to any incidents where she could say that there was not a reasonable modification to

      a program or policy to accommodate a prisoner with a disability. Filing 316-34 at 8.

      Instead, as Barry Marano testified, “I didn’t see any evidence of that problem when I

      toured NDCS facilities. I didn’t see any inmates with disabilities who were housed in

      situations where they were denied most prison privileges, programs, activities, and

      services.” Id.

             Accordingly, even if Plaintiffs do identify some disabled inmates with standing,

      the proposed class presumably includes numerous members who have suffered no

      injury or constitutionally cognizable threat of injury under Lewis, and the class is

      fatally overbroad.

II.      CLASS CERTIFICATION HERE WOULD VIOLATE ESTABLISHED
         PRINCIPLES OF FEDERALISM.

             In Elizabeth M. v. Montenez, 458 F.3d 779 (8th Cir. 2006), the Eighth Circuit

      vacated a district court’s certification of a class of patients at three Nebraska state

      mental health facilities. The Court reasoned that, by certifying the class, the district

      court “essentially conferred upon itself jurisdiction to assert control over the

      operation of three distinct mental health facilities, a major component of Nebraska

      state government.” Id. at 784. It cautioned that “[a] federal court may not lightly

      assume this power.” Id. The Court reasoned, based upon Supreme Court precedent,

      that ‘“[w]here . . . the exercise of authority by state officials is attacked, federal courts

      must be constantly mindful of the special delicacy of the adjustment to be preserved

      between federal equitable power and State administration of its own law.”’ Id., citing


                                                   54
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 55 of 108 - Page ID # 16351




 Rizzo v. Goode, 423 U.S. 362, 378 (1976) (federal courts enjoining state entities must

 give “appropriate consideration . . . to principles of federalism in determining the

 availability and scope of equitable relief”). This case presents the same problem of a

 federal court asserting control over state institutions, in this case the NDCS and

 BOP.

        The Supreme Court recognizes that “courts are ill equipped to deal with the

 increasingly urgent problems of prison administration and reform.” Turner v. Safley,

 482 U.S. 78, 84 (1987), quoting Procunier v. Martinez, 416 U.S. 396, 405 (1974); see

 also Lewis, 518 U.S. at 349 (“[I]t is not the role of the courts, but that of the political

 branches, to shape the institutions of government in such fashion as to comply with

 the laws and the Constitution.”). To certify a class with such broad and sweeping

 implications requires, at bare minimum, a clear and manifest showing that the

 requirements for class certification have been met. See Elizabeth M., 458 F.3d at 784.

 In Elizabeth M., the Court noted in particular:

        [T]his concern is heightened in the class action context because of the
        likelihood that an order granting class certification “may force a
        defendant to settle rather than incur the costs of defending a class action
        and run the risk of potentially ruinous liability.” Consequently, before
        certifying a class seeking broad injunctive relief against a state agency,
        a district court must ensure that it has Article III jurisdiction to
        entertain each claim asserted by the named Plaintiffs. And the court
        must conduct a “rigorous analysis” to ensure that the prerequisites of
        Rule 23 are satisfied.

 Id. (citation omitted). Federalism concerns are likewise “heightened” here.

        In upholding the constitutionality of the Prison Litigation Reform Act, as

 applied to a class action case challenging conditions of confinement, the Eighth



                                             55
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 56 of 108 - Page ID # 16352




 Circuit observed the ‘“legitimate interest in preserving state sovereignty by

 protecting states from overzealous supervision by the federal courts in the area of

 prison conditions litigation.”’ Gavin v. Branstad, 122 F.3d 1081, 1090 (8th Cir. 1997),

 quoting Plyler v. Moore, 100 F.3d 365, 374 (4th Cir. 1996). “[U]nder the Constitution,

 the first question to be answered is not whose plan is best, but in what branch of the

 Government is lodged the authority to initially devise the plan.” Bell v. Wolfish, 441

 U.S. 520, 562 (1979). The “role of courts” is “to provide relief to claimants, in

 individual or class actions, who have suffered, or will imminently suffer, actual

 harm,” Lewis, 518 U.S. at 349; it is not “to become virtually continuing monitors of

 the wisdom and soundness of” the other branches. Lujan v. Def. of Wildlife, 504 U.S.

 555, 577 (1992).

       The Supreme Court described the respective roles of the courts and the

 legislative branch as follows:

       The requirement that an inmate . . . must show actual injury derives
       ultimately from the doctrine of standing, a constitutional principle that
       prevents courts of law from undertaking tasks assigned to the political
       branches . . . [T]he distinction between the two roles would be obliterated
       if, to invoke intervention of the courts, no actual or imminent harm were
       needed, but merely the status of being subject to a governmental
       institution that was not organized or managed properly. If . . . a healthy
       inmate who had suffered no deprivation of needed medical treatment
       were able to claim violation of his constitutional right to medical care . . .
       simply on the ground that the prison medical facilities were inadequate,
       the essential distinction between judge and executive would have
       disappeared: it would have become the function of the courts to assure
       adequate medical care in prisons.

 Lewis, 518 U.S. at 349-50 (emphasis added; citations omitted).




                                            56
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 57 of 108 - Page ID # 16353




        The Supreme Court previously rejected similar attempts to seek relief that

 would directly interfere with state governmental operations, as requiring “continuous

 supervision by the federal court . . .” is improper; “such a major continuing intrusion

 of the equitable power of the federal courts into the daily conduct of state criminal

 proceedings is in sharp conflict with the principles of equitable restraint which this

 Court has recognized . . . .” O’Shea v. Littleton, 414 U.S. 488, 501-02 (1974). This is

 the exact thrust of Plaintiffs’ claims here – to intrude upon the operations of the State.

        To do so, Plaintiffs rely heavily on legislative and executive materials, such as

 audit reports, critical incident reports, Ombudsman reports, Office of Inspector

 General reports, and legislative reports and oversight hearings by the Nebraska

 Legislature to support their claims and request for class certification. But “unless

 Plaintiffs establish a personal risk of imminent harm, they may not ask the court to

 supplant the primary reform and oversight responsibilities of state legislative and

 executive officials by making generalized complaints about institutional failures

 at” NDCS. Stevens v. Harper, 213 F.R.D. at 367, citing Lewis, 518 U.S. at 349-50; see

 Parts I(B) and III(C)(iii) (lack of standing).

        This case is analogous to Elizabeth M., where the Eighth Circuit found class

 certification improper. Like Elizabeth M., the relief sought by Plaintiffs would require

 this Court to assume “control over the operation of” the NDCS with respect to all

 medical care, mental health care, dental care, placements in restrictive housing,

 disability accommodations, and over BOP parole decisions in “a major component of”

 Nebraska “state government.” 458 F.3d at 784. This level of control and interference



                                             57
  4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 58 of 108 - Page ID # 16354




       in the administration of Nebraska’s state prisons, without any showing of harm or

       the likelihood of harm, impermissibly and unnecessarily intrudes upon the State of

       Nebraska’s sovereignty and violates principles of federalism.

III.      FAILURE TO SATISFY RULE 23(a).

             Plaintiffs “must affirmatively demonstrate [their] compliance with [Rule 23.]”

       Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). “[P]laintiffs wishing to

       proceed through a class action must actually prove—not simply plead—that their

       proposed class satisfies each requirement of Rule 23[.]” Halliburton, 573 U.S. at 275

       (emphasis in original).

                A. No Common Questions or Answers.

             This case is not suitable for class certification because the Court will have to

       consider the unique medical, mental, dental, or disability circumstances of every

       member to determine whether each member has experienced or is at substantial risk

       of experiencing an Eighth Amendment or ADA violation.

             Rule 23(a)(2) requires “questions of law or fact common to the class[.]” “An

       individual question is one where members of a proposed class will need to present

       evidence that varies from member to member, while a common question is one where

       the same evidence will suffice for each member to make a prima facie showing or the

       issue is susceptible to generalized, class-wide proof.” Tyson Foods, Inc. v.

       Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (brackets and quotations omitted).

             In Dukes, the Supreme Court admonished the parties and the courts that Rule

       23(a)(2) is “easy to misread” because “any competently crafted class complaint



                                                58
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 59 of 108 - Page ID # 16355




 literally raises common questions. . . . Reciting these questions is not sufficient to

 obtain class certification.” 564 U.S. at 349 (citations omitted). Instead, to establish

 commonality, plaintiffs must prove that every plaintiff “suffered the same injury.”

 Dukes, 564 U.S. at 350. Plaintiffs must raise questions that can “generate common

 answers” for each claim, Powers v. Credit Mgmt. Servs., Inc., 776 F.3d 567, 571 (8th

 Cir. 2015) (citation omitted), allowing the court to resolve each claim “in one stroke,”

 Dukes, 564 U.S. at 350. “‘What matters to class certification . . . is not the raising of

 common questions – even in droves – but, rather the capacity of a classwide

 proceeding to generate common answers apt to drive the resolution of the litigation.’”

 Powers, 776 F.3d at 571, quoting Dukes, 564 U.S. at 350. This determination requires

 a “rigorous analysis” that necessarily “will entail some overlap with the merits of the

 plaintiff’s underlying claim.” Id. at 351-52.

       The Supreme Court reiterated this point recently, remanding a case to

 “consider whether a Rule 23(b)(2) class action continues to be the appropriate vehicle

 for respondents’ claims in light of [Dukes]” because “some members of the certified

 class may not be entitled to [relief] as a constitutional matter.” Jennings v. Rodriguez,

 138 S. Ct. 830, 852 (2018).

       Plaintiffs’ brief does exactly what Dukes warned against. It recites purportedly

 common questions without ever explaining how class certification will generate

 answers to these questions that are common to a class. Plaintiffs’ claims will require

 them to present evidence that varies from member to member. Plaintiffs’ “common

 questions” are silent on: (a) whether any of the Plaintiffs have suffered any injury;



                                            59
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 60 of 108 - Page ID # 16356




 (b) whether all of the proposed class members have suffered any injury; (c) whether

 all of the proposed class members have suffered the same injury; (d) whether any

 specific harm has occurred; (e) what specific harm has occurred; (f) whether any harm

 is “imminent” or “real and immediate;” (g) what conduct by each or any specific

 Defendant is involved; and (h) for Eighth Amendment claims, whether any action or

 inaction by any Defendant occurred with deliberate indifference that shocks the

 conscience with respect to each proposed class member. For each class, Plaintiffs pair

 a question of fact: “Does X occur?,”3 with a putative question of law: “Does X mean

 Y?,”4 with Y including a wholly generic invocation of the Eight Amendment or ADA.

 Nowhere do Plaintiffs look for proof, assess it and answer key fact issues – again,

 such as, causation, harm, imminence, and culpability. This strategy has the effect of

 evading rather than promoting a rigorous analysis.

        Plaintiffs assert they can show commonality simply because they all asserted

 a violation of the Eighth Amendment, ADA, or Rehabilitation Act. Filing 250 at 40.

 But asserting that each plaintiff has “suffered a violation of the same provision of

 law” is not enough. Dukes, 564 U.S. at 350; accord Ebert v. General Mills, Inc., 823

 F.3d 472, 478 (8th Cir. 2016) (“[M]erely advancing a question stated broadly enough

 to cover all class members is not sufficient under Rule 23(a)(2).”).

        And Plaintiffs portray the class and subclasses as a large, unified group that

 is suffering a uniform, collective injury. They want to force Defendants to defend



 3 Such as “Is there a lack of monitoring of prisoners in isolation?” Filing 250 at 41.
 4 Such as “Do the NDCS Defendants lack of monitoring of prisoners in isolation expose prisoners in
 isolation to a substantial risk of serious harm?” Filing 250 at 41.

                                                60
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 61 of 108 - Page ID # 16357




 against this fictional composite that is much stronger than any Plaintiff’s individual

 action would be. But Rule 23 cannot be used to expand the substance of the claims of

 class members. See J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1289 (10th Cir. 1999)

 (“We refuse to read an allegation of systematic failures as a moniker for meeting the

 class action requirements.”).

       That is why the Court needs to consider the disability and medical

 dissimilarities among members because “[d]issimilarities within the proposed class

 are what have the potential to impede the generation of common answers.” Dukes,

 564 U.S. at 350 (citation omitted). The Supreme Court stressed in Dukes that

 plaintiffs cannot establish commonality if there arise material “[d]issimilarities

 within the proposed class.” 564 U.S. at 350. Here, the proposed class contains

 individuals with widely varying medical conditions or disabilities, and many with

 none at all. This case, therefore, presents no “common contention . . . capable of

 classwide resolution.”

                 i. Eighth Amendment

       Plaintiffs did not and cannot demonstrate that each proposed class member

 possesses an Eighth Amendment claim because the proposed class is replete with

 material dissimilarities among members. These class and subclasses span a wide,

 medically diverse gamut.

       Each of the named Plaintiffs have different medical histories, different risk

 profiles based on their lifestyles, different street drug use, and different mental

 health histories. Filing 316-12 at 45:16-22 (“a psychologically diverse group”); Id. at



                                           61
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 62 of 108 - Page ID # 16358




 46:3-21; Filing 316-17 at 55:6-20; Filing 316-31 at 16 (“Just among the several named

 Plaintiffs who have ongoing medical issues, those medical issues are different in type

 and extent.”); see also Filing 316-31 at 13-14 (individualized analysis of medical

 claims of some Plaintiffs); Filing 315-3 at 5-6 (individualized analysis of dental claims

 of some Plaintiffs); Filing 316-47 at 16-18 (individualized analysis of mental health

 claims of some Plaintiffs).

        When plaintiffs seek injunctive relief, dissimilarities are critical to the liability

 phase for Eighth Amendment claims. Claims under that amendment “by their nature

 require individual determinations,” because the level of care required to comply with

 constitutional standards “will vary depending on each [plaintiff’s] circumstances.”

 Kress v. CCA of Tennessee, LLC, 694 F.3d 890, 893 (7th Cir. 2012). As then-Judge

 Alito stressed, an Eighth Amendment claim almost always “is one that obviously

 varies depending on the medical needs of the particular prisoner” and rarely can be

 asserted classwide for a “medically diverse group.” Rouse v. Plantier, 182 F.3d 192,

 199 (3d Cir. 1999) (Alito, J.).

        Thus the Court “must examine the totality of an [individual’s] medical care”—

 not just alleged deficiencies—“when considering whether that care evidences

 deliberate indifference to his serious medical needs.” Gutierrez v. Peters, 111 F.3d

 1364, 1375 (7th Cir. 1997). “[T]he question of whether a particular policy or practice

 causes a constitutional violation necessarily depends on context—i.e., how that policy

 or practice is interacting with other . . . conditions.” M.D. by Stukenberg v. Abbott,

 907 F.3d 237, 254 (5th Cir. 2018).



                                             62
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 63 of 108 - Page ID # 16359




       As Dr. David Thomas points out, “[l]ike members of the general public, every

 inmate’s individual medical needs are individualized and unique.” Filing 316-31 at

 16. Plaintiffs’ medical expert Marc Stern agrees that every patient is different. Filing

 316-16 at 21:5. For this reason, the following language is found in all of the Federal

 Bureau of Prisons Guidelines: “Proper medical practice necessitates that all cases are

 evaluated on an individual basis and that treatment decisions are patient-specific.”

 Filing 316-31 at 4.

       “Because of human nature, no two inmates are exactly alike by history and

 behavior in prison. For that reason . . . it involves individualized assessment and

 treatment.” Declaration of Eugene Atherton, Filing 316-44 at 18. From Stern’s

 perspective, even if two individuals have identical diagnoses, there are going to be

 differences between them. Filing 316-16 at 20:12-22. Similarly, dental expert Dr.

 Philip Rich states that each dental “patient has to be carefully diagnosed and all

 factors considered in establishing and providing care.” Filing 315-3 at 2. Each exhibits

 different dental concerns and each individual’s condition is unique. Id. at 7.

       Plaintiffs’ expert Craig Haney agrees that an individualized analysis should

 be used when assessing whether or not a prisoner should be in restrictive housing.

 Filing 316-17 at 199:18-22. So does Eldon Vail. Filing 316-12 at 167:4-11. That is

 because risk of harm can vary based on a number of factors. Filing 316-17 at 200:10-

 17. According to Dr. Terry Davis, “[a]mong those individuals who do have a mental

 disorder, their symptoms and treatment needs are widely diverse.” Filing 315-1 at 8.

 There is “a wide diversity of symptoms and treatment needs even among individuals



                                           63
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 64 of 108 - Page ID # 16360




 with the same diagnosis.” Id. “One cannot generalize and say that all psychiatric

 patients are alike or that they have identical or, in many cases, even similar

 treatment needs.” Id. “[E]very potential psychiatric patient is an individual with

 individual needs for assessment and treatment based on his or her specific symptoms,

 diagnosis, treatment needs, and response to treatment.” Id.

       These vast dissimilarities within the proposed classes undermine the notion

 that a “common answer” exists to whether every single plaintiff suffered an Eighth

 Amendment violation from the various challenged policies. “Because of the

 uniqueness of the setting and its inhabitants, it is difficult to create universal policies

 affecting all incarcerated persons.” Thomas Declaration, Filing 316-31 at 4. Each

 person’s claim depends on medical circumstances that apply to him alone. When, as

 here, plaintiffs assert an Eighth Amendment violation for exposure to an “objectively

 intolerable risk of harm,” they must establish, among other things, that the risk

 “give[s] rise to sufficiently imminent dangers.” Baze v. Rees, 553 U.S. 35, 50 (2008)

 (citation and quotation marks omitted). Whether a class member faces “imminent

 dangers” depends on facts unique to each member.

       The importance of examining the totality of an individual’s care is highlighted

 when Plaintiffs’ expert Pablo Stewart discusses some of the many factors that can

 exacerbate a person’s mental illness:

       You know, you have the whole gamut. So whether or not they were
       properly diagnosed the first time, whether they were properly screened,
       whether they had a proper psychiatric evaluation and they made a
       correct diagnosis and then the appropriate medication was prescribed,
       and that whether or not that appropriate medication was delivered in a
       manner in which it could be sure that the patient were, in fact, taking


                                             64
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 65 of 108 - Page ID # 16361




        the medication. Whether there were adequate follow ups to ensure that
        the medication was working, not working, causing side effects, which
        side effects were being addressed. Whether or not there was adequate
        psychosocial activities. Because psychiatric care isn’t just meds. Meds
        are a part of it.

 Filing 315-10 at 50:3-18. And the violations alleged by Plaintiffs necessarily depend

 on these other factors that the Court must examine. See Gutierrez, 111 F.3d at 1375.

 For his part, Stewart doesn’t “have an opinion on that now,” Filing 315-10 at 203:20-

 204:1, didn’t discuss them in his declaration, Filing 249-38, and either didn’t know or

 wasn’t able to answer questions related to the Plaintiffs during his deposition. See

 generally Filing 315-10 at 243:5-21. For the inmates he chose to discuss in his

 declaration, Stewart picked inmates on potent antipsychotics, multiple medications,

 or outdated medications. Filing 315-10 at 116:16-22. They are hardly a representative

 sample of the proposed class of all inmates and more illustrative of the conditions

 that vary from member to member.

        And not all of the challenged policies affect individuals in the proposed classes

 the same way. Many class members do not face “imminent danger” because they face

 no risk at all. “Pivotal to commonality” is “the effect” a policy has on each plaintiff.

 Webb v. Exxon Mobil Corp., 856 F.3d 1150, 1156 (8th Cir. 2017). “Even if [a] decision[]

 . . . can be considered uniform, the effect is not.” Id.

        As Haney acknowledges, outside of removing inmates from restrictive housing

 altogether, the answer for each inmate in restrictive housing “might very well involve

 a different kind of treatment modality for different kinds of symptoms that are being

 manifested or exacerbated.” Filing 316-17 at 54:5-21. Forensic psychiatrist Dr. Terry



                                             65
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 66 of 108 - Page ID # 16362




 Davis notes, “the risk of harm for individuals experiencing symptoms of mental

 illness is different for each individual depending on his or her symptoms, diagnosis,

 need for treatment, type of treatment implemented, and response to treatment.”

 Filing 315-1 at 8. “Individuals who may be experiencing some difficulties adjusting

 to incarceration may benefit from some counseling or brief therapy, but would most

 likely have no need for treatment with psychotropic medication.” Id. Davis also notes

 that “medications that work for one patient with Schizophrenia may not work for

 another patient with the same diagnosis. Psychiatric patients are quite idiosyncratic

 in their response to medications and other treatments.” Id. And for Stewart the ideal

 situation for the ratio of inpatient clinical staff “depends on the severity of the people.”

 Filing 315-10 at 93:3-11. For the level of care required, it varies dependent upon an

 inmate’s individual circumstances. Id. at 207:4-8.

        For individuals housed in restrictive housing, Atherton notes that “NDCS uses

 a multidisciplinary approach to carefully and individually review the cases of inmates

 being committed to restrictive confinement and considering those to be eligible for

 release.” Filing 316-44 at 11. And regarding any alleged harm related to double

 celling, Atherton states that such allegations must be “investigated and analyzed

 individually through competent investigative systems.” Id. at 6. Whether a particular

 inmate faces “imminent dangers” depends on facts unique to each inmate. Eldon Vail

 agrees. Filing 316-12 at 167:8-11 (Q: “Is it your opinion that when assessing whether

 a prisoner has been harmed by restrictive housing in any way, that it should be an

 individual analysis?” Vail: “Person by person, you bet.”).



                                             66
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 67 of 108 - Page ID # 16363




        According to dentist Jay Shulman, the formation of a treatment plan for a

 particular inmate, in their particular unique situation, is an important component in

 the treatment process. Filing 316-13 at 93:3-21. For example, Shulman has no reason

 to believe Galle’s denture situation is the result of a policy deficiency and “it could be”

 a unique treatment consideration for him. Id. at 174:11-17. And not all tooth pain

 issues are urgent. Id. at 135:6-20. Dr. Rich agrees that “[n]ot all patients’ dental needs

 are identical and treatment solutions are not identical.” Filing 315-3 at 7. Similarly,

 Plaintiffs’ expert Marc Stern is not able to offer an opinion as to what would be a

 system-wide solution for correcting the problems he alleges may exist in Nebraska.

 Filing 316-16 at 118:2-9.

        The “answer” to alleged denial of dentures has nothing to do with tracking

 prisoner requests for mental health, and increasing restrictive housing out-of-cell

 time does nothing to provide disabled inmates auxiliary aids. This alone

 demonstrates the lack of commonality. Lightfoot v. D.C., 273 F.R.D. 314, 326 (D.D.C.

 2011) (plaintiffs cannot “conflate a wide variety of practices and impute them to the

 class as a whole by collecting them under a single, unilluminating umbrella of

 ‘systemic’ failures”; “[u]nder Plaintiffs’ approach, certification would be appropriate

 in virtually all actions . . . so long as the putative class, through artful pleading, states

 the challenged ‘policy or custom’ with sufficient generality[]”); J.B. ex rel. Hart v.

 Valdez, 186 F.3d 1280, 1289 (10th Cir. 1999) (plaintiffs cannot satisfy Rule 23(a)

 merely by “attempt[ing] to broadly conflate a variety of claims to establish

 commonality through amorphous allegations of ‘systematic failures[]’”); cf. M.D. ex



                                              67
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 68 of 108 - Page ID # 16364




 rel. Stukenberg v. Perry, 675 F.3d 832, 844 (5th Cir. 2012) (classes which attempt “to

 aggregate several amorphous claims of systemic or widespread conduct into one

 ‘super-claim’” “stretch the notions of commonality” and should not be certified unless

 it can be “precise[ly]” explained “how the resolution of those claims will resolve an

 issue that is central to the validity of each of the individual class member’s claims in

 one stroke”) (quotations omitted).

           So even setting aside all other elements of an Eighth Amendment claim, these

 dissimilarities reveal that the question of whether every class member faces

 “imminent dangers” because of the challenged policies does not “generate common

 answers.” The answer to this question depends on the individual characteristics of

 each person.5

           For Eighth Amendment purposes, Plaintiffs say the class and subclasses share

 a common risk of future harm because these classes are “subject to the same deficient

 policies, procedures and practices.” Filing 250 at 9. But the Supreme Court has

 expressly said that a person who is “subject to” allegedly inadequate policies does not

 necessarily have an injury. Lewis, 518 U.S. at 350 (“the status of being subject to a

 governmental institution” with “medical facilities” that are “inadequate” is not

 enough).

           Substantial risk of future harm can be a viable injury, but only if Plaintiffs can

 show a policy is “sure or very likely to cause” serious medical harm in the imminent

 future. Helling v. McKinney, 509 U.S. 25, 33 (1993) (“[in] the next week or month or



 5   And determining which policies Plaintiffs actually challenge. See Filing 316-52.

                                                     68
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 69 of 108 - Page ID # 16365




 year”); McGehee v. Hutchinson, 854 F.3d 488, 492 (8th Cir. 2017) (applying Helling’s

 “sure or very likely” standard to claims of a “substantial risk”); see, e.g., Filing 316-

 12 at 168:25-169:3 (Q: “Is it your opinion that double-celling is always the cause of a

 substantial risk of harm to an inmate in restrictive housing at NDCS?” Vail: “It

 creates a risk of harm for all prisoners. It doesn’t mean that every prisoner is

 harmed.”) (emphasis added). Under Helling and Lewis, Plaintiffs must prove a

 common injury, such that either all class members meet Helling’s substantial-risk

 standard or none of them do. The class does not have a common injury because it

 contains Lewis-like Plaintiffs facing a meaningfully lower risk.

       Plaintiffs base their argument of substantial risk, in large part, on the

 assertions of their experts. Filing 250 at 14, citing Filing 249-58 (Stern Decl.) ¶¶ 13,

 17-20, 44, 46, 61, 70, 86, 89, 92, 95, 116, 117, 137, 145. However, when considering

 their medical claims for example, neither Plaintiffs nor Stern submit evidence of any

 actual harm or “strong likelihood” of future harm to Plaintiffs or any other inmate.

 Instead, Stern addresses the probability of future harm by repeatedly stating that it

 “could” occur. Id. ¶¶ 18, 31, 35, 69, 70, 85, 86, 88, 89, 98, 116. The word “could” refers

 to that which is possible rather than that which is likely. See Hoffman Homes, Inc. v.

 Adm’r, U.S. E.P.A., 999 F.2d 256, 260–61 (7th Cir. 1993) (finding that the use of

 “could” in a federal regulation meant “potential rather than actual, minimal rather

 than substantial”). When Haney was asked in his deposition if he could quantify the

 level of risk that those in restrictive housing face, he responded, “No way. I don’t

 think anybody could quantify it.” Filing 316-17 at 183:12-17. Accordingly, Plaintiffs



                                            69
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 70 of 108 - Page ID # 16366




 struggle to show a mere possibility of future harm to NDCS inmates much less a

 strong likelihood or risk that is so great that it is almost certain to materialize for all

 inmates if nothing is done to remedy it.

       This does not mean that class actions would never be appropriate for Eighth

 Amendment claims. Although Eighth Amendment claims typically cannot satisfy

 certification requirements, e.g., Kress, 694 F.3d at 893, they can if the court assesses

 the medical dissimilarities and determines that those dissimilarities are immaterial.

 That happened in Yates v. Collier, 868 F.3d 354 (5th Cir. 2017). Plaintiffs there

 challenged excessive heat conditions in a prison. Yates, 868 F.3d at 359. Before

 certifying the class, the court held a four-day hearing to consider whether the heat

 affected plaintiffs differently because of medical dissimilarities. Id. at 363. The court

 then found that the heat was so excessive that medical dissimilarities were

 immaterial: the heat-mitigation measures “were ineffective to reduce the risk of

 serious harm to a constitutionally permissible level for any inmate, including the

 healthy inmates,” and “even the youngest, healthiest, and most acclimatized inmates

 face a substantial threat of serious harm.” Id. In Postawko v. Missouri Dep’t of Corr.,

 910 F.3d 1030 (8th Cir. 2018), the class was similarly limited to a single disease, a

 single class of drugs, a limited range of medical providers, a more limited injunctive

 remedy and a confined and comparatively uniform class of inmate.

       The differences between Yates, Postawko, and this case are stark. Yates held a

 four-day evidentiary hearing to consider whether the medical dissimilarities in the

 class meant that liability on a single issue would require considering individual



                                             70
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 71 of 108 - Page ID # 16367




 circumstances. Postawko involved a single disease and single policy related to a single

 class of drugs. The classes here are far broader because they involve an unlimited

 range of all possible medical, mental, and dental conditions, multiple individualized

 treatment options, a wide range of providers, a much broader and more invasive

 injunctive remedy, and a diverse class of inmates. Plaintiffs’ attempt to aggregate

 several amorphous claims of systemic conduct does not overcome the lack of common

 questions or answers.

                 ii. ADA and Rehabilitation Act.

       The same is true of the ADA and Rehabilitation Act claims behind the

 Disability subclass. To state a prima facie claim under the ADA, a plaintiff must meet

 three requirements: (1) that he is a person with a disability as defined by statute; (2)

 he is otherwise qualified for the benefit (service, program, or activity) at issue; and

 (3) he was excluded from the benefit due to discrimination based on his disability.

 Randolph v. Rodgers, 170 F.3d 850, 858 (8th Cir. 1999) (citations omitted).

       The answer to the common questions could hardly be more individualized. Is

 the class member disabled? Did Defendants make the accommodation available to

 the class member? Did the class member request the accommodation? Was the

 accommodation actually provided? Was it provided in a timely manner? Or was there

 some reason beyond Defendants’ control that caused the delay or denial? These

 questions cannot be resolved as to every single Disability subclass member in a single

 stroke.




                                           71
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 72 of 108 - Page ID # 16368




       Because of the wide variety of conditions that can rise to the level of a

 disability, “an answer for one may not work for another.” Declaration of Barry

 Marano, Filing 316-34 at 9 (“Even when looking at two people with the same

 disability, one might need something very different than the other.”). According to

 ADA expert Barry Marano:

       Responding to the needs of an inmate with a disability is done on a case-
       by-case basis, and an individualized assessment is key. One size does
       not fit all. The accommodations process requires an interactive process
       of communicating with the inmate to determine what he or she needs
       and wants, as well as whether anything hasn’t worked for him or her in
       the past.

 Id. Plaintiffs’ expert Margo Schlanger agrees “[i]t is appropriate for prisoners with

 disabilities to be given the choice whether or not an accommodation is useful to them,

 and to have substantial input into what kind of accommodation/modification would

 be best.” Filing 249-50 at 29. That is why “there is no ‘typical’ request for an

 accommodation or modification because it all depends on the inmate.” Filing 316-34

 at 10. And Schlanger agrees “that people with different disabilities have different

 needs for accommodations or modifications.” Filing 316-15 at 109:14-17. What

 inmates with disabilities need “on the ground will vary across disability and across

 the need, and depending on what program they need access to.” Id. at 110:12-14.

       Again, dissimilarities within the proposed class will impede the generation of

 common answers, and Plaintiffs have not established commonality.

                iii. Parsons

       Plaintiffs repeatedly rely on a Ninth Circuit opinion that exemplifies how a

 class can irrationally swell when a court fails to consider the effect of a policy on the


                                            72
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 73 of 108 - Page ID # 16369




 putative class members. Filing 250, citing Parsons v. Ryan, 754 F.3d 657 (9th Cir.

 2014) (Reinhardt, J.)).6 Judge Reinhardt, writing for the panel, affirmed certification

 of a class including every inmate in the Arizona prison system (more than 33,000)

 solely because the inmates challenged the system-wide policies regarding medical

 and mental health care. Id. at 678. The Parsons panel opinion disregarded that many

 inmates could not establish an Eighth Amendment violation; all that mattered was

 that every inmate was potentially “subject to the same . . . policies and practices.” Id.

 Thus, the class included even healthy inmates who faced no current medical or

 mental health issues at all.

         Six Ninth Circuit judges would have held that the Parsons panel opinion went

 too far and was “in defiance of . . . the Supreme Court’s Eighth Amendment

 jurisprudence.” 784 F.3d 571 (9th Cir. 2015) (Ikuta, joined by Kozinski, O’Scannlain,

 Callahan, Bea, & M. Smith, JJ., dissenting from denial of rehearing en banc) (citing

 Supreme Court decisions). The Parsons panel opinion was erroneous because, among

 many other reasons, it held that inmates exposed to a common policy had valid Eighth

 Amendment claims regardless of whether those individuals faced excessive health

 risks, or indeed any health risks at all. Id. at 573 (“[E]xposure alone does not give rise


 6 Parsons inappropriately relied instead on Brown v. Plata, 563 U.S. 493 (2011), as permitting class
 actions based on “systemic, future-oriented” claims challenging “systemwide deficiencies” in care.
 Parsons, 754 F.3d at 677. But “Plata involved the certification of two discrete classes: those prisoners
 with ‘serious mental disorders,’ and those with ‘serious medical conditions.’” Parsons, 784 F.3d at 578
 (Ikuta, J., dissenting)). “These discrete classes may have [had] sufficiently similar serious medical
 needs to meet the standard . . . in a way the” omnibus classes in Parsons (and the classes here) did
 not. Id. And Plata was not a class certification case. It addressed whether the lower court “exceeded
 its authority in issuing a remedial order under the Prison Litigation Reform Act . . . in two consolidated
 cases[,]” one “in which the state conceded that deficiencies in prison medical care violated prisoners’
 Eighth Amendment rights.” Id. (Ikuta, J., dissenting) (quotations omitted). Plata did not approve the
 classes certified there and therefore cannot support the certification analysis in Parsons or Plaintiffs’
 certification analysis here.

                                                    73
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 74 of 108 - Page ID # 16370




 to an Eighth Amendment claim.”). In other words, the Parsons dissenters believed

 the panel opinion was erroneous because it did exactly what Plaintiffs ask this Court

 to do here – certify a class based solely on alleged exposure to policies with no regard

 to the effects of those policies on individual class members.

       In disregarding the “same injury” requirement from Dukes, the Parsons panel

 opinion created a circuit split with an opinion written by then-Judge Alito. Id. at 573.

 That opinion appropriately considered the effect a policy had on each class member.

 The inmates in Rouse v. Plantier, 182 F.3d 192 (3rd Cir. 1999) (Alito, J.), all had

 diabetes and all were incarcerated. Id. at 194-95. They asserted that the prison

 policies with respect to diabetes care had a class-wide unconstitutional effect. Id. The

 court rejected that argument because “the plaintiff class [wa]s a medically diverse

 group.” Id. at 199 (holding that a common claim cannot be maintained where “it is

 possible that conduct that violates the Eighth Amendment rights of [some] Plaintiffs

 may not violate the constitutional rights of” other class members). A judgment in

 favor of the entire class could not stand because the constitutional right asserted

 “[wa]s one that obviously varies depending on the medical needs of the particular

 prisoner.” Id. The same is true here.

       Plaintiffs must prove that their proposed class satisfies the commonality

 requirement. Plaintiffs’ attempt to broadly conflate a variety of claims to establish

 commonality through amorphous allegations of systematic failures does not explain

 how the resolution of those claims will resolve an issue that is central to the validity

 of each of the individual class member’s claims in one stroke.



                                           74
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 75 of 108 - Page ID # 16371




           B. No Plaintiff Could Typify Members of Such Sprawling Classes.

       The circumstances that defy commonality also defy typicality. To establish

 typicality, a plaintiff must “possess the same interest and suffer the same injury as

 the class members.” General Tel. Co. of Sw. v. Falcon, 457 U.S. 147, at 156, 157, n.13

 (1982).

       The extent of Plaintiffs’ proof of typicality is Plaintiffs’ statements that their

 claims are typical because they have been housed in most NDCS facilities, are

 generally subject to NDCS and BOP policies, and “collectively” “share a common

 injury of having these centralized policies applied to them.” Filing 250 at 44-45. But

 longstanding Eighth Circuit precedent demonstrates that plaintiffs cannot establish

 typicality where an individualized inquiry into each class member’s claim is required.

 Elizabeth M., 458 F.3d at 787 (the “presence of a common legal theory does not

 establish typicality when proof of a violation requires individualized inquiry”); Parke

 v. First Reliance Std. Life Ins. Co., 368 F.3d 999, 1004-05 (8th Cir. 2004) (finding that

 typicality cannot be shown where the question of liability can only be determined on

 an individualized basis for each proposed class member). Rule 23 further requires

 Plaintiffs to “prove that the[y] are in fact” typical of the class, and a “mere pleading”

 standard is not sufficient. Dukes, 564 U.S. at 350-51 (emphasis added). “The class

 determination generally involves considerations that are enmeshed in the factual and

 legal issues comprising the plaintiff’s cause of action.” Falcon, 457 U.S. at 160

 (quotations omitted).




                                            75
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 76 of 108 - Page ID # 16372




       Here, Plaintiffs cannot demonstrate that each class member suffered an injury

 at all, much less that they all suffered the “same injury:”

       In pursuing their own claims, the named Plaintiffs could not advance
       the interests of the entire . . . class. Each claim, after all, depend[s] on
       each individual’s particular [medical history] and these . . . var[y] from
       person to person. A named plaintiff who proved his own claim would not
       necessarily have proved anybody else’s claim.

 Sprague v. Gen. Motors Corp., 133 F.3d 388, 399 (6th Cir. 1998). Plaintiffs’ claims

 require individualized evidence showing that each putative class member’s diagnosis

 and medical condition is sufficiently serious and that the purported deficient policies

 caused each proposed class member injury, or at least subjects each proposed class

 member to a substantial risk of serious harm.

       Here too, Plaintiffs’ expert Craig Haney agrees that an individualized analysis

 should be used when assessing whether or not a prisoner has been harmed by

 restrictive housing. Filing 316-17 at 199:23-200:4 (“In assessing whether or not

 they’ve been harmed or the degree to which they’ve been harmed, obviously it has to

 be an individual analysis in any individual case.”). When asked if all inmates report

 all of the same alleged injuries, Haney responded: “No, not everybody experiences

 everything. Of course not.” Id. at 204:19-25. “The dimensions of the suffering are

 different or the dimensions or the consequences are different.” Id. at 52:21-25. As Dr.

 Davis explains, “the risk of harm for individuals experiencing symptoms of mental

 illness is different for each individual depending on his or her symptoms, diagnosis,

 need for treatment, type of treatment implemented, and response to treatment.”




                                           76
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 77 of 108 - Page ID # 16373




 Filing 315-1 at 8. “For example, individuals with anxiety often have far different

 symptoms and treatment needs from those with psychosis.” Id.

       According to Plaintiffs’ expert Eldon Vail, the alleged issues he identified do

 not apply to each Plaintiff. Filing 316-12 at 43:12-14. He does not believe that each

 Plaintiff faces the same risk of harm in restrictive housing. Id. at 45-9:11. And when

 asked if all inmates suffer from the exact same harm, Vail responded that “every

 person’s not the same,” id. at 44:21-25, and “everybody’s different.” Id. at 78:2-5.

 While Plaintiffs’ expert Jay Shulman believes a delay in treatment can put anyone at

 risk, “the question is degree of risk.” Filing 316-13 at 141:22-142:6. As Dr. Rich

 explains, “inmates do not all face the same risk of injury.” Filing 315-3 at 8.

       Margo Schlanger agrees that people with different disabilities have different

 risks of harm. Filing 316-15 at 109:9-13. Regarding whether every NDCS inmate with

 a disability faces the same risk of discrimination, Schlanger responds “for some of

 them” and “possibly not for others.” Id. at 111:7-14. “[T]he risk is a similar risk across

 them, it’s just then as events transpire it operates on different people differently.” Id.

       Because the Plaintiffs’ claims depend on each individual’s unique interactions

 with Defendants, the typicality requirement is lacking. See Schilling v. Kenton

 County, 2011 WL 293759 (E.D. Ky. Jan. 27, 2011). “[T]he likelihood that some

 significant proportion of class members experienced no injury at all defeat[s] the

 named plaintiff’s representation that [his] claims were typical of the class.” Phillips

 v. Phillip Morris Co., Inc., 298 F.R.D. 355, 363 (N.D. Ohio 2014). Even as alleged, the

 ten Plaintiffs present medically diverse conditions, contraindications and status. See



                                            77
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 78 of 108 - Page ID # 16374




 Filing 1. Their claims therefore are not “typical” of all inmates in the custody of

 NDCS.

       Plaintiffs must prove that their proposed class satisfies the typicality

 requirement. Plaintiffs have not demonstrated typicality because proof of a violation

 requires individualized inquiry, and class certification is therefore inappropriate.

           C. Inadequate Plaintiffs Who Lack Credibility, Knowledge of the
              Suit, and Standing.

       In their zeal to proclaim “systemic deficiencies,” Plaintiffs have overlooked the

 importance of Rule 23(a)(4) and entirely failed to prove it. “Seeking to represent a

 large group of people as a class representative is a very heavy responsibility . . . and

 the court should allow such representation only upon a firm foundation that the

 named plaintiffs are willing and able to shoulder that burden.” Clayborne v. Omaha

 Public Power Dist., 211 F.R.D. 573, 597 (D. Neb. 2002) (citations omitted). The

 adequacy requirement “is particularly important because the due process rights of

 absentee class members may be implicated if they are bound by a final judgment in

 a suit where they were inadequately represented by the named plaintiff.” Key v.

 Gillette Co., 782 F.2d 5, 7 (1st Cir. 1986); see Bishop v. Committee on Professional

 Ethics & Conduct of Ia. State Bar Ass’n, 686 F.2d 1278, 1288 (8th Cir. 1982) (“The

 adequacy of the representation issue is now of critical importance in all class actions

 and the court is under an obligation to pay careful attention to the Rule 23(a)(4)

 prerequisite in every case.”). Plaintiffs have not proven they will fairly and

 adequately represent the interests of the class. Rule 23(a)(4).




                                           78
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 79 of 108 - Page ID # 16375




       Plaintiffs’ analysis is limited to the Supreme Court’s statement that Rule

 23(a)(4) “serves to uncover conflicts of interest between named parties and the class

 they seek to represent.” Filing 250 at 39, quoting Amchem Products, Inc. v. Windsor,

 521 U.S. 591, 625 (1997). But nothing in either the Rule 23(a)(4) language or the

 Amchem Products decision suggests that analyzing the adequacy of the class

 representative is limited to identifying conflicts. Indeed, courts have also

 characterized the analysis as involving inquiries into (1) whether the class

 representative has abdicated his or her role as class representative to his or her

 attorney or attorneys, see, e.g., Kassover v. Computer Depot, Inc., 691 F. Supp. 1205,

 1213-14 (D. Minn. 1987), aff’d, 902 F.2d 1571 (8th Cir. 1990); (2) whether the class

 representative would vigorously prosecute claims on behalf of the class, see, e.g.,

 Denney v. Deutsche Bank AG, 443 F.3d 253, 268 (2d Cir. 2006); and (3) whether a

 unique defense would apply to the class representative, see, e.g., Beck v. Maximus,

 Inc., 457 F.3d 291, 301 (3d Cir. 2006).

       As it should, credibility also matters. As Wright, Miller, & Kane have observed:

       In order to assess the adequacy of the named representatives, courts
       have looked to factors such as their honesty, conscientiousness, and
       other affirmative personal qualities. If the representative displays a lack
       of credibility regarding the allegations being made or a lack of
       knowledge or understanding concerning what the suit is about, then the
       court may conclude that Rule 23(a)(4) is not satisfied.

 7A Wright, Miller & Kane, Federal Practice and Procedure, §1766 (April 2019 update);

 see Robinson v. Gillespie, 219 F.R.D. 179, 186 (D. Kan. 2003) (“Determining whether

 the named plaintiffs will be vigorous advocates for the class makes inquiry into

 various arenas appropriate.”).


                                           79
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 80 of 108 - Page ID # 16376




                   i. Plaintiffs Lack Credibility.

       Any potential class would necessarily be forced to rely on a class

 representative’s trustworthiness, reliability, integrity, and judgment to protect and

 advocate for the class’s interests. “To judge the adequacy of representation, courts

 may consider the honesty and trustworthiness of the named plaintiff.” Gooch v. Life

 Inv'rs Ins. Co. of Am., 672 F.3d 402, 431 (6th Cir. 2012) (quoting Savino v. Computer

 Credit Inc., 164 F.3d 81, 87 (2d Cir.1998)); see also CE Design Ltd. v. King

 Architectural Metals, Inc., 637 F.3d 721, 727 (7th Cir.2011). As such, when looking to

 the adequacy of a named plaintiff seeking to represent an entire class of individuals,

 it is not only prudent, but imperative to conduct a preliminary examination into the

 credibility of the allegations made by those potential representatives.

       In this case, even a cursory glance at many of the Plaintiffs’ allegations reveal

 a host of credibility issues that call into question their adequacy to represent the

 classes they seek to stand for.

                        1. Sabata

       In their brief, Plaintiffs include Sabata as part of a “Disability Subclass

 composed of all persons with disabilities who are now, or will in the future, be

 confined to any NDCS facility.” Filing 250 at 8. Likewise, Plaintiffs assert in the

 Complaint that Sabata is “is a person with a disability as defined in 42 U.S.C. § 12102

 and 29 U.S.C. § 705(9)(B).” Filing 1 at 7, ¶ 13. Yet, when asked during her deposition

 if she has a disability, Sabata responded, “I don’t think so.” Filing 316-3 at 45:18-19.

 Indeed, after stating that she was able to care for herself, perform manual tasks, see,



                                           80
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 81 of 108 - Page ID # 16377




 hear, does not have trouble eating, sleeping, walking, standing, lifting things,

 bending, speaking, breathing, reading, concentrating, thinking, and communicating,

 Sabata affirmed that she had never been denied participation in a program because

 of a disability. Id. at 46:17-48:10.

        In her declaration, Sabata also states, “While placed in restrictive housing at

 NCCW, I have had delusions, hallucinations . . . .” Filing 249-15 at 4, ¶ 10. Yet, when

 asked during her deposition whether she had ever experienced delusions of any kind,

 Sabata responded, “I don’t think so. They say I do, but I don’t think so.” Filing 316-3

 at 39:10-13. Likewise, when asked whether she had ever experienced any

 hallucinations, Sabata stated, “No. Well, when I was–no.” Id. at 39:25 – 40:2.

        Sabata has further stated in multiple declarations that she was unware that

 she could have a lawyer or ask that a lawyer be appointed to assist her during the

 parole revocation process. See Filing 237-4 at 2, ¶ 13; Filing 249-15 at 5, ¶ 13. Yet,

 during the parole revocation process, Sabata was provided with and signed a “Parole

 Violation Advisory of Rights, Waivers, and Notification” form on December 28, 2017,

 which informed her she could retain an attorney, or request one be appointed to her

 during the revocation process. Filing 237-5 at 4. During her deposition, Sabata

 affirmed that she signed the advisory of rights and, though she didn’t remember, she

 believed she probably read it before signing it. Filing 316-3 at 61:15-18. Likewise, on

 January 4, 2018, Sabata was provided with and signed a “Notice of Review of Parole

 Hearing” which again explained that she could retain an attorney, or request one be

 appointed to her during her revocation hearing. Filing 237-5 at 10. Though Sabata



                                           81
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 82 of 108 - Page ID # 16378




 claimed in her deposition that she did not remember the document, she acknowledged

 she did, in fact, sign it. Filing 316-3 at 64:15-17.

        The foregoing highlight a number of serious discrepancies between Sabata’s

 allegations in the Complaint, her declaration, and her deposition testimony. Yet, this

 is not an inquiry into Sabata’s credibility as it relates to her past or personal

 character. Rather, these discrepancies relate directly to the allegations Sabata herself

 made in this case.

                         2. Reeves

        Reeves, like Sabata, is seeking to be a class representative in this case. In his

 declaration signed on February 13, 2019, Reeves stated, “The conditions in solitary

 confinement at NCYF, NSP and TSCI are miserable.” Filing 249-2 at 5, ¶14. On

 October 14, 2018, however, Reeves was overheard stating, “Tuesday night we need to

 make a big ass mess because my lawyer said they have an inspection on Wednesday

 morning to inspect the conditions of segregation.” Filing 316-5. When assessing the

 credibility of a proposed class representative, “the inquiry . . . into the representative's

 personal qualities is not an examination into their moral righteousness, but rather

 an inquiry directed at improper or questionable conduct arising out of or touching

 upon the very prosecution of the lawsuit.” Friedman-Katz v. Lindt & Sprungli (USA),

 Inc., 270 F.R.D. 150, 160 (S.D.N.Y. 2010). Reeves’ conduct not only calls into question

 his statements and assertions regarding restrictive housing, generally, it

 demonstrates a deliberate and concerted effort to control and alter substantive facts

 for the purpose of advancing his own interests in this suit.



                                             82
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 83 of 108 - Page ID # 16379




                        3. Griswold

       In his February 13, 2019 declaration, Griswold refers to “problems obtaining

 items to assist me with issues related to my vision disabilities.” Filing 249-3 at 4,

 ¶ 15. Specifically, Griswold refers to “audio formats of the bible, a tapping cane,

 talking books, large print books, large print playing cards, talking watch, talking

 clock, and assistance with obtaining my GED.” Id. During his deposition, however, a

 mere five weeks after signing his declaration, Griswold admitted that he had not

 asked for any help regarding his vision in the last few years. Id. at 16:16-18.

       When asked what assistance he has received for his vision issues while in the

 custody of NDCS, Griswold responded that he had “received a magnifying glass at

 one time, a talking clock, and a watch.” Filing 316-6 at 17:12-19. Griswold remarked

 that those items had been helpful when he had them, but that he did not have them

 anymore. Id. at 17:20-21, 18:2-3. When asked if he knew why he didn’t have them

 anymore, Griswold’s counsel objected and said, “I am going to raise a Fifth

 Amendment privilege here, and I am ordering Mr. Griswold not to answer.” Id. at

 18:4-7. Griswold affirmed he was declining to answer the question based on the advice

 of his legal counsel. Id. at 18:8-11. Subsequently, Griswold was asked, “Those items

 you previously listed to assist in your vision issues, did NDCS take those items away

 from you?” Id. at 18:12-14. Griswold replied, “No.” Id. at 18:15. It was then asked,

 “Who took those items away from you?” Id. at 18:16. Griswold’s counsel again objected

 and said, “I’m going to raise a Fifth Amendment objection and instruct Mr. Griswold




                                           83
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 84 of 108 - Page ID # 16380




 not to answer.” Id. at 18:17-19. Griswold affirmed he was refusing to answer that

 question based upon advice of counsel. Id. at 18:20-23.

       Griswold alleges NDCS withheld and delayed providing him with auxiliary

 aids for his vision such as a magnifying glass, a talking clock, and a watch. Yet, when

 questioned during his deposition about why he no longer possesses those aids,

 Griswold refused to answer. In his declaration, Griswold stated, “I would like to

 represent other prisoners who have had problems similar to what I have experienced

 while in NDCS custody.” Filing 249-3 at 6, ¶ 25. But in order to represent other

 prisoners in a class action, Griswold must “fairly and adequately protect the interests

 of the class.” Fed. R. Civ. P. 23(a)(4). However, a named plaintiff “who is likely to

 devote too much attention to rebutting an individual defense may not be an adequate

 class representative.” CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721,

 726, 79 Fed. R. Serv. 3d 244 (7th Cir. 2011).

       Here, Griswold refused to answer questions about his own allegation which

 goes to the heart of his ADA claim. Focusing on his own interests, as opposed to the

 class he seeks to represent, necessarily precludes Griswold from fairly and adequately

 protecting the interests of others in a potential class.

                         4. Norris

       Norris did not submit a declaration in support of Plaintiffs’ motion for class

 certification. It is therefore difficult to know the factual basis for her allegations and

 claims. As such, the scarce factual allegations in the Complaint constitute the only




                                            84
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 85 of 108 - Page ID # 16381




 source available to look to. Those allegations, however, do not often track with Norris’

 deposition testimony.

        The Complaint alleges that Norris “has frequently been housed in isolation

 because of her intellectual and psychiatric disabilities and as punishment for

 behaviors related to her blindness.” Filing 1 at 16, ¶ 44. However, Norris stated in

 her deposition testimony that while she had been placed in restrictive housing

 “[q]uite a few times for fighting and for [protective custody,]” Filing 316-4 at 18:15-

 19, she denied being placed in restrictive housing for any other reason. Indeed, when

 specifically asked if there were any other reasons she was placed in restrictive

 housing, Norris responded, “Not really. I just was afraid of roommates. I was afraid

 of being in north hall.” Id. at 19:4-7.

        Norris further testified that even when she was in restrictive housing, she “got

 out” two hours a day and was housed “in [a] big handicap room.” Id. at 19:16-20.

 Norris even remarked, “They treated me pretty good . . . .” Id. at 19:21. Norris later

 described how she “PC’d” herself which lead to her being placed in the STAR unit. Id.

 at 20:10-12. While in the STAR unit, Norris was able to work, id. at 20:12-25, would

 be taken “to the gym every day and do exercises in the morning[,]” id. at 22:11-13,

 “did groups in the afternoons[,]” id. at 22:15-16, and participated in treatment

 recommendations. Id. at 29:13-16.

        Once again, Norris did not submit a declaration in support of Plaintiffs’ motion

 for class certification. The allegations in the Complaint related to Norris are sparse




                                           85
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 86 of 108 - Page ID # 16382




 and it is difficult to ascertain the factual basis for what is alleged. Still, it is clear that

 those allegations in the Complaint are not consistent with her deposition testimony.

                     5.       Cardeilhac

        In his declaration, Cardeilhac said, “There was no programming in solitary.”

 Filing 249-1 at 3, ¶ 14. Despite this assertion, Cardeilhac himself participated in an

 out-of-cell program called Succeeding in Less Restrictive Settings on 8/7/2017,

 8/28/2017, 9/5/2017, 9/11/2017, and 9/25/2017. Filing 315-8 at 9-10.

         Cardeilhac also asserts, “Mental health care in solitary at NCYF and TSCI

 both only happened briefly at cell front. Occasionally at TSCI when I was I solitary,

 I was removed from my cell to visit with mental health staff in a small room with

 glass between us[.]” Filing 249-1 at 4, 14. On multiple occasions, however, Cardeilhac

 has told mental health providers that he would actually prefer to have those sessions

 cell-front instead of out-of-cell. Filing 315-8 at 10 (Cardeilhac indicated that he

 preferred to meet through cell-front visits for future sessions.); id. at 6 (Cardeilhac

 was offered an individual out-of-cell session to discuss his psychological evaluation

 results. Cardeilhac refused that out-of-cell session and indicated he wanted to discuss

 his results cell-front.); id. at 5 (Cardeilhac requested to meet with mental health and

 noted he wanted to talk cell-front.).

         Further, in an 18 month period between June 5, 2017, and January 9, 2019

 mental health providers had documented contact with Cardeilhac on approximately

 140 separate days. Filing 315-8 at 4-12. These contacts included follow-ups, referral

 meetings, evaluation sessions, group sessions, or meetings at Cardeilhac’s request.



                                               86
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 87 of 108 - Page ID # 16383




 Id. Such contacts lasted anywhere from a few minutes, up to several hours. Id. This

 count does not include multiple contacts in a single day. Despite this frequent contact,

 Cardeilhac often refused to speak with, acknowledge, or work with mental health

 assistance. Indeed, during this 18-month time period, Cardeilhac declined out-of-cell

 physical review eight times. Filing 315-8 at 6-10.

         Whether intentional or not, Cardeilhac’s statements are misleading to the

 point of complete falsehood. At best, Cardeilhac’s description of the mental health

 care provided in restrictive housing is unreliable. The lack of credibility of his

 statements are indicative of his inability to fairly and adequately represent any

 potential class.

                    6.      Galle

       Galle repeats his disability-related allegations of failure to accommodate in his

 declaration. Filing 249-26. But when asked about it in his deposition, Galle stated

 that following his August of 2017 surgery to repair his femur, he received physical

 therapy, he was placed in a handicap accessible housing unit with handrails, a

 handicap accessible shower with handrails and a shower chair, and “basically

 everything that a handicapped person is supposed to be afforded.” Id. at 34-13-21; see

 also Filing 294.

       Regarding his pain management, Galle’s chief complaint appears to be that

 NDCS took him off the high doses of Vicodin that the Douglas County Jail prescribed

 to him for nearly two years. Filing 249-26 at 5, ¶ 14; Filing 316-2 at 11:22-12:17.

 Galle, however, has a troubled history with drug abuse. Galle admitted that, prior to



                                           87
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 88 of 108 - Page ID # 16384




 his incarceration, he had abused drugs such as methamphetamines, marijuana,

 cocaine, and prescription pills on a daily basis for most of his life. Id. at 8:15-9:13.

 Galle also admitted that he continued to abuse drugs such as meth and marijuana

 throughout his incarceration with NDCS. Id. at 23:15-24:13. Galle admitted to

 purchasing additional prescription pills from other inmates on the yard. Id. at 27:22-

 28:1. Galle also affirmed that he had overdosed on Wellbutrin—possibly twice. Id. at

 24:14-23. Additionally, Galle has tested positive for illegal substances while at NDCS,

 as well as refused labs for drug screening. Id. at 24:24-25:4.

        In the Complaint, Galle alleges that he has stopped seeking mental health

 treatment due to an incident in which he was previously placed in five-point

 restraints. Filing 1 at 11-12. Galle asserts that this incident was so traumatic that he

 now avoids seeking mental health treatment out of fear of being restrained again.

 Filing 1 at 12. However, when asked at his deposition why he was not currently

 participating in mental health treatment, Galle did not refer this alleged traumatic

 incident. Instead, Galle intimated that he stopped participating in mental health

 treatment because he was dissatisfied with his prescribed medications. Filing 316-2

 at 85:5-86:2 (“[I]t was pretty easy for me to determine that my own well-being was

 better when I was being told that these were – the prescription pills I was on before

 weren’t going to be allowed to be given to me here and these are the pills I needed to

 take.”).




                                           88
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 89 of 108 - Page ID # 16385




       Galle’s entrenched history of a destructive drug dependency seriously

 undermines his credibility and fitness to represent the interests of the proposed class.

 See also Filing 294, Brief in Support of Motion for Partial Summary Judgment.

                   ii. Lack of Knowledge and Abdication of Role as Class
                       Representative.

       Plaintiffs have also displayed a lack of knowledge or understanding about the

 case. This Court must consider whether the class representatives are truly acting in

 a representative capacity or whether they have impermissibly ceded that role to the

 attorneys. See, e.g., Alberghetti v. Corbis Corp., 263 F.R.D. 571, 580 (C.D. Cal. 2010)

 (“One of this Court’s duties is to ensure that the parties are not simply lending their

 names to a suit controlled entirely by the class attorney.”) (quotation marks and

 citation omitted), denial of class cert. aff’d, 476 Fed.Appx. 154 (9th Cir. 2012); Unger

 v. Amedisys Inc., 401 F.3d at 321 (“Class representatives must satisfy the court that

 they, and not counsel, are directing the litigation.”); Horton v. Goose Creek

 Independent School Dist., 690 F.2d 470, 484 (5th Cir. 1982) (“The adequacy

 requirement mandates an inquiry . . . into the willingness and ability of the

 representative to take an active role in and control the litigation and to protect the

 interests of absentees.”); Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d

 52, 61 (2d Cir. 2000) (concluding that class representatives are inadequate if they

 “have so little knowledge of and involvement in the class action that they would be

 unable or unwilling to protect the interests of the class against the possibly competing

 interests of the attorneys”).




                                           89
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 90 of 108 - Page ID # 16386




        On this point, Plaintiffs Sabata, Norris, Galle, and Sweetser stand out. They

 have insufficient basic knowledge about the case, do not understand their role as the

 class representative, have not actively participated in prosecuting the litigation, have

 split claims, or no right to relief at all. The class is entitled to a representative who is

 more than “a key to the courthouse door dispensable once entry has been effected.”

 Saylor v. Lindsley, 456 F.2d 896, 900 (2d Cir. 1972).

                            1. Sabata7

        Like most of the Plaintiffs, Sabata submitted a declaration in support of class

 certification that contained a paragraph purporting to show her adequacy as a class

 representative. Filing 249-15 at 6. Her deposition testimony shows otherwise.

        Sabata does not know, but thinks the ACLU decided to pursue a class action

 in this lawsuit. Filing 316-3 at 30:21-25. She does not remember whether she was

 asked whether she wanted to pursue the lawsuit as a class action or individual

 lawsuit. Id. at 31:1-3. Indeed, the record is silent on Sabata’s participation in any of

 the crucial litigation decisions in this case or that Sabata selected or ratified the

 selection of the numerous attorneys involved in this case. See Ballan v. Upjohn Co.,

 159 F.R.D. 473, 486 (W.D. Mich. 1994).

        Her lack of participation in such significant litigation decisions is not

 surprising since Sabata does not mind either way if the lawsuit is pursued as an

 individual or class action. Filing 316-3 at 31:21-23. Sabata simply “lacks the desire to


 7To the extent Plaintiffs may assert an underlying mental health condition prevented a Plaintiff from
 answering basic questions about their lawsuit, the answer is appointment of a guardian ad litem and
 an individualized analysis of that Plaintiff’s condition, not certification of an inadequate class
 representative.

                                                  90
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 91 of 108 - Page ID # 16387




 vigorously pursue the interests of the potential class members” and, accordingly,

 cannot be “a fair and adequate representative of the class.” In re Milk Prods. Antitrust

 Litig., 195 F.3d 430, 436 (8th Cir. 1999). “A potential class is entitled to more than

 blind reliance upon even competent counsel by uninterested and inexperienced

 representatives.” Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 727 (11th Cir.

 1987).

          When asked if she knew what some of her duties as a class representative were,

 she responded, “I don’t know.” Filing 316-3 at 32:23-25. She had “no clue” what the

 proposed class or subclasses are, or which classes she is trying to represent. Id. at

 33:1-7. Given her testimony, it is difficult to fathom how Sabata could fairly and

 adequately represent such classes she admittedly has “no clue” about. See Price v.

 United Servs. Auto. Ass'n, 2012 WL 2847821 (W.D. Ark. Mar. 16, 2012), report and

 recommendation adopted by 2012 WL 2847916 (W.D. Ark. July 11, 2012) (plaintiff

 inadequate where plaintiff had no understanding of the responsibilities of a class

 representative to the unnamed class members and did not know the class definition

 or who was in the class).

          Compounding her lack of desire to pursue the class action and her lack of

 knowledge about the classes or her duties is Sabata’s lack of knowledge about her

 own claims. Sabata does not remember reading the Complaint, Filing 316-3 at 33:18-

 20, and is not aware if any claims have been dismissed. Filing 316-3 at 31:13-16. She

 does not know which allegations relate to which Defendants. Id. at 35:3-7. While she

 can recite a few topic areas involved in the case, Sabata asserts her personal



                                            91
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 92 of 108 - Page ID # 16388




 complaints are related to restrictive housing and an involuntary medication order.

 Id. at 35:8-14. She asserts she does not have a disability, id. at 45-48, and has never

 been denied participation in a program because of a disability. Id. at 48:8-10.

         Even if the record did show Sabata is aware of, and wanted to maintain each

 claim she alleged in the Complaint, the potential for Sabata to abandon some claims

 and engage in claim splitting supports finding her an inadequate representative.8 For

 example, Plaintiffs seek certification of a disability subclass including Sabata. Filing

 250 at 8. Yet Sabata asserts she does not have a disability. Filing 316-3 at 45-48. And

 for the disability subclass claims against the BOP Defendants, Sabata is already

 indicating she does not want to pursue them. She does not know if she wants to be

 paroled again, may only possibly seek parole in the future, Filing 316-3 at 64:12-16,

 and has told her mother and caseworker she does not want to be paroled. Filing 316-

 3 at 65:4-8. If Sabata follows through with her testimony and abandons her parole

 and/or ADA and Rehabilitation Act claims, her new desire to seek only partial relief

 makes her an inadequate class representative. See Nafar v. Hollywood Tanning Sys.,

 Inc., 339 F. App’x 216, 224 (3d Cir. 2009).




 8
   As another example, Sabata has previously expressed appreciation and satisfaction for NCCW
 medical saying, “I really do appreciate you, answering my stupid inmate k[i]tes that may or may not
 be valid . . . I acknowledge your various discretion regarding some of my various k[i]tes . . . . And then
 every morning you give me my medicine, rain or shine . . . and you take very good care of me!!!” Filing
 316-65.

                                                    92
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 93 of 108 - Page ID # 16389




                         2. Norris

       Norris knows less about this lawsuit than Sabata. Norris did not submit a

 declaration in support of class certification and her deposition testimony confirms she

 is not an adequate class representative.

       According to Norris, she does not know what a class action lawsuit is and the

 ACLU decided to pursue it in this case. Filing 316-4 at 44:11-19. She believes she was

 asked if she wanted to pursue an individual lawsuit. Id. at 44:20-23. Just like the

 other Plaintiffs, the record is silent on Norris’ participation in any of the crucial

 litigation decisions in this case or that Norris selected or ratified the selection of the

 numerous attorneys involved in this case. Norris has also refused or declined to meet

 with her attorneys in this case six times since the case was filed. Filing 316-63 at 2.

       Outside of knowing she is a Plaintiff in this lawsuit, Norris lacks even minimal

 knowledge regarding the litigation and claims asserted.

       Q. Are you aware if a motion for a class certification has been filed on your
           behalf?
       A. No.
       Q. Do you know what a class certification is?
       A. No.
       Q. So did you review a class certification motion?
       A. No.
       Q. Did you agree to be a class representative?
       A. No.
       Q. Do you know what a class representative does?
       A. No.
       Q. Do you know if there are different classes or subclasses in this lawsuit?
       A. No.
       Q. What class are you trying to represent in this lawsuit?
       A. I don’t know. No, don’t know.




                                            93
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 94 of 108 - Page ID # 16390




 Filing 316-4 at 47. Since no one has read the Complaint to her, id. at 47:25-48:1,

 Norris can identify only one other Plaintiff and one possible defendant. Id. at 46:5-

 13. She does not know the specific allegations in the lawsuit, which allegations

 pertain to which Defendant, id. at 48:11-16, or the complaints of other Plaintiffs. Id.

 at 49:8-10. And she is not aware if any claims have been dismissed. Id. at 46:23-25.

        Based on Norris’ testimony, she cannot satisfy Rule 23(a)(4) since she is

 “startlingly unfamiliar” with the case. Rolex Employees Ret. Tr. v. Mentor Graphics

 Corp., 136 F.R.D. 658, 665 (D. Or. 1991).

                         3. Galle

        Galle submitted a declaration in support of class certification that contained

 two paragraphs purporting to show his adequacy as a class representative. Filing

 249-26 at 1, 10. He states wants to “change the system” and “help others and help

 myself,” id., but does not know what the proposed class or subclasses are, or which

 classes he is trying to represent. Id. at 39:16-20. And he only knows what his

 “allegations are personally.” Id. at 41:15-17. He is not aware if any claims have been

 dismissed, id. at 37:24-38:1, and does not know what the allegations of the other

 Plaintiffs are. Id. at 41:25-42:3.

        Plaintiffs seek certification of an Isolation subclass including Galle, but when

 asked what sort of relief he was requesting or what his allegations were, Galle never

 identified restrictive housing. Filing 316-2 at 41:18-25; Filing 316-2 at 43:1-7. This is

 likely because Galle testified it has been “four or five years” since he was last in




                                             94
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 95 of 108 - Page ID # 16391




 restrictive housing, id. at 72:11-16, and “a lot of those things have changed since

 then.” Id. at 87:13. According to Galle:

       [T]hey’ve cut it back a lot. They – you know, they – they’ve got programs now
       to keep guys coming in that – you know, they keep getting write-ups and stuff,
       now they’ve got a program to where you go in. Instead of just throwing
       everybody in the hole, they put you in a program that kind of modifies your
       behavior or whatever. I know there’s things like that they do offer now.

       ...

       They are afforded privileges, but they’re offered programming, which is
       something good because it’s trying to modify their behavior. And then, you
       know, a couple months later you'll see them. They’ll come right back to the
       same gallery. And that’s something they never -- they never did that before.

 Id. at 88:4-25.

                        4. Curtright

       Plaintiffs seek certification of a NDCS subclass including Curtright, but when

 asked what sort of relief he was requesting or what his allegations were, Curtright

 stated his personal claims are limited to disability claims related to “deaf rights.”

 Filing 316-11 at 53:6-12. He is not alleging any mental health related claims, id. at

 20:21-24, and his medical claims are actually related to disability accommodations

 while at medical appointments. Id. at 30. Like Sabata, Curtright either never had, or

 no longer wishes to pursue, many of his claims.

                        5. Gunther

       Gunther submitted a declaration in support of class certification that

 contained a paragraph purporting to show his adequacy as a class representative.

 Filing 249-4 at 7. His deposition testimony shows otherwise.




                                            95
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 96 of 108 - Page ID # 16392




        Gunther is aware that a motion for class certification was filed on his behalf

 and he has some understanding that as a class representative he “would testify on

 behalf of not just 11 people that were in the lawsuit.” Filing 316-9 at 12:1-3. But he

 is not aware that his duties as a class representative extend beyond testifying in front

 of a judge. Id. at 12:8-12.

        Some parts of the Complaint were read to him, but other parts he “didn’t pay

 any attention to.” Id. at 13:9-12. He does not know what the proposed class and

 subclasses are. Id. at 12:13-15. And he is not aware if any claims have been dismissed.

 Id. at 11:16-20.

                    iii. Plaintiffs Failed to Provide Proof of Standing.

        In addition to the flaws described above, Plaintiffs failed to carry their burdens

 to affirmatively prove their own standing. Without standing, Plaintiffs cannot

 adequately represent the class.

        Plaintiffs had “an affirmative obligation to support [their] jurisdictional

 allegations with proof” they suffered an injury fairly traceable to the violations they

 alleged. NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 614 (9th Cir. 2016); see also

 Lewis, 518 U.S. at 357 (“That a suit may be a class action . . . adds nothing to the

 question of standing, for even named plaintiffs who represent a class must allege and

 show that they personally have been injured, not that injury has been suffered by

 other, unidentified members of the class to which they belong and which they purport

 to represent.”) (quotations and citation omitted).




                                            96
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 97 of 108 - Page ID # 16393




       First, as outlined in the Partial Motion for Summary Judgment at Filing 294,

 Curtright, Griswold, and Gunther are not eligible for parole and do not face past,

 current, or future injuries related to the parole process. And neither Galle nor Rena

 can demonstrate a current or ongoing violation related to the medical care for his

 femur or her skin rash. Id. The comprehensive response Defendants submitted to

 Galle and Rena’s allegations shows both the individualized nature of the inquiry and

 the lack of proof from the Plaintiffs. Further, as outlined in Filings 225 and 246,

 Plaintiffs appear to have no claims against Defendant Micek, or at least no evidence

 Micek is in violation of the ADA or Rehabilitation Act.

       Second, Sweetser is no longer in prison and he has no substantive right to

 injunctive relief. See Filing 282 and Filing 301. Sweetser has no right to declaratory

 or injunctive relief and he cannot seek to certify a class to obtain those rights.

 Elizabeth M., 458 F.3d at 784–85 (holding the district court abused its discretion by

 including former residents of residential mental health facilities in a class seeking

 declaratory and injunctive relief for allegedly harmful state practices and policies).

 His continued presence in the class “poses a substantial risk to the ‘efficiency and

 economy of litigation which is a principal purpose’ behind the class action device.” Id.,

 citing Falcon, 457 U.S. at 159. Since Sweetser cannot be a member of the class he

 seeks to represent, he cannot be a class representative. Carson P. ex rel. Foreman v.

 Heineman, 240 F.R.D. 456, 511 (D. Neb. 2007).

       Third, in order to establish standing to assert the injuries that Plaintiffs allege

 here, Plaintiffs must prove causation. See Hampton v. Mouser, 701 F.2d 766, 767 (8th



                                            97
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 98 of 108 - Page ID # 16394




 Cir. 1983) (causation is an element of every 1983 action). Such proof requires an

 examination of each Plaintiffs’ medical history, including pre-existing conditions and

 an evaluation of potential alternate causes for the alleged injury. “Proof of causation

 by expert testimony is required when a plaintiff is complaining about treatment of a

 sophisticated injury.” Gibson v. Weber, 433 F.3d 642, 646 (8th Cir. 2006). Medical

 causation experts must perform a “differential diagnosis” to render a reliable opinion

 about the cause of an alleged injury. Bland v. Verizon Wireless, L.L.C., 538 F.3d 893

 (8th Cir. 2008). This technique identifies the cause of a medical condition by

 eliminating the likely causes until the most probable cause is isolated. Id., citing

 Turner v. Iowa Fire Equip. Co., 229 F.3d 1202 (8th Cir. 2000). Without an expert

 performing a differential diagnosis, Plaintiffs cannot shown causation.

       The absence of this proof is particularly noticeable for Plaintiffs’ alleged mental

 health injuries. Haney cannot diagnose a patient and never has. Filing 316-17 at 16:1-

 6; Id. at 17:18-21. Haney is not a clinical psychologist and has never received any

 training in conducting clinical assessments of psychiatric disorders for the purposes

 of rendering a diagnosis. Id. at 17:24-18:8. Even more, Haney acknowledges that

 when “talking about whether or not being in restrictive housing significantly

 contributes to or exacerbates any preexisting condition,” “it’s unclear to [him] how

 you would go about ruling it out any other - - any other cause.” Id. at 206:18-25.

       Stewart did not perform any differential diagnoses either. Filing 249-38; Filing

 315-10 at 184:24-185:12. Instead, he made conclusory statements about multiple

 prisoners that were not based on adequate medical or psychiatric bases. Filing 315-1



                                           98
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 99 of 108 - Page ID # 16395




 at 4; Filing 316-38 at 19. On multiple occasions, Stewart forms conclusions solely

 based on correlation, not causation. Filing 316-38 at 16, 23. For example, when asked

 how he knew a prisoner had “decompensated,” Stewart tried to offer an explanation

 and then said, “You’re right, I don’t know because I didn’t have a baseline prior to

 that.” Filing 315-10 at 216:18-20. In addition, he said he “would only be guessing”

 about the subject of a prisoner’s kite before he committed suicide, but he still offered

 a conclusion about NDCS’ response to that kite. Id. at 171:3-172:13. As mentioned

 earlier, Stewart was unable to form an opinion on whether the deficiencies he pointed

 out in his report applied to the named Plaintiffs in the case. Id. at 203:20-204:7.

 Additionally, Stewart has never been licensed in the State of Nebraska to practice

 psychiatry and has never been board certified in forensic psychiatry in any state. Id.

 at 24:17-25:7.

       For Plaintiffs to properly determine a cause of their alleged injuries, careful

 and controlled observations would need to be conducted. Filing 316-47 at 9. Plaintiffs’

 experts conducted no such observations. Simply put, most, if not all, of the experts’

 conclusions regarding the cause of mental health issues were mere speculation and

 not based on adequate medical, psychological, or psychiatric bases.

           D. Failure to Prove the Proposed Class and Subclasses are
              Sufficiently Numerous.

       Plaintiffs’ assertion of numerosity is erroneous for the same reasons as their

 assertions of commonality and typicality. Plaintiffs assert they have established

 numerosity because “the NDCS Class includes all 5,358 current prisoners, and an

 untold number of future prisoners.” Filing 250 at 37. However, a finding of


                                           99
 4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 100 of 108 - Page ID # 16396




      numerosity “requires examination of the specific facts of each case.” Jackson v.

      Crawford, No. 2015 U.S. Dist. LEXIS 60501, at *5 (W.D. Mo. May 8, 2015), quoting

      General Tel. Co. of the Northwest, Inc. v. Equal Employment Opportunity

      Commission, 446 U.S. 318, 330 (1980).

            And a plaintiff must ordinarily demonstrate some evidence or a reasonable

      estimate of the number of purported class members. In addition to sheer numbers,

      factors relevant to the numerosity inquiry include the geographical dispersion of the

      class, the ease with which class members may be identified, the nature of the action,

      and the size of each plaintiff’s claim. See Mullen v. Treasure Chest Casino, LLC, 186

      F.3d 620, 624 (5th Cir. 1999).

            Instead of establishing numerosity through the presentation of admissible

      evidence, Plaintiffs rely upon blanket estimates of inmates in NDCS custody.

      Plaintiffs do not establish how many of those inmates actually possess an Eighth

      Amendment claim – i.e., are subject to a substantial risk of serious harm because of

      NDCS policies – or how many of those inmates actually possess an ADA claim. Thus,

      Plaintiffs failed to satisfy their burden of demonstrating that the proposed class,

      properly defined, is sufficiently numerous to satisfy Rule 23(a)(1).

IV.      THE PROPOSED CLASS AND SUBCLASSES FAIL TO MEET THE
         REQUIREMENTS OF RULE 23(b).

            Plaintiffs assert that, in addition to meeting the requirements of Rule 23(a),

      their proposed class and subclasses satisfy the additional requirements of either Rule

      23(b)(1) or 23(b)(2), or both. Filing 250 at 48. Their argument is without merit, chiefly

      because it fails to account for this Court’s capacity to adjudicate the myriad, diverse


                                                100
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 101 of 108 - Page ID # 16397




 claims presented by the Plaintiffs, and NDCS’ demonstrated ability to comply with

 legal requirements established in the decisions of this Court, even if such decisions

 involve only a single plaintiff. Even if the Plaintiffs could somehow satisfy the

 requirements of Rule 23(a)—which they cannot, as the foregoing argument

 comprehensively established—they cannot satisfy any subsection of Rule 23(b) and

 therefore cannot maintain a class action.

        If a proposed class meets the requirements of Rule 23(a), it must additionally

 satisfy one of the subsections of Rule 23(b). Relevant here, subsections (1) and (2)

 respectively provide for class certification if:

        (1) prosecuting separate actions by or against individual class members would
        create a risk of:
               (A) inconsistent or varying adjudications with respect to individual class
               members that would establish incompatible standards of conduct for the
               party opposing the class; or
               (B) adjudications with respect to individual class members that, as a
               practical matter, would be dispositive of the interests of the other
               members not parties to the individual adjudications or would
               substantially impair or impede their ability to protect their interests;
        [or]
        (2) the party opposing the class has acted or refused to act on grounds that
        apply generally to the class, so that final injunctive relief or corresponding
        declaratory relief is appropriate respecting the class as a whole.

           A. Failure to Satisfy Rule 23(b)(1).

        Plaintiffs argue that they satisfy both subsections of Rule 23(b)(1). With

 respect to Rule 23(b)(1)(A), Plaintiffs make the stunningly inaccurate claim that

 “there are over 5,000 individual prisoners incarcerated in NDCS facilities at any

 given time who are affected by the challenged policies and each one could file suit for



                                             101
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 102 of 108 - Page ID # 16398




 injuries arising from these systemwide policies.” Filing 250 at 48. From this

 unsupported premise, the Plaintiffs suggest that “certification is appropriate under

 23(b)(1)(A) because if each member of the proposed class litigated their claims

 individually there would be a risk that each individual case would impose a different

 standard on Defendants.” Id.

       As an initial matter, as established above, Plaintiffs have categorically failed

 to show that their own diverse medical, dental, and disability-related issues are the

 result of deficient systemic policies, if such injuries even exist. Many inmates are in

 perfect health and have never made use of NDCS healthcare facilities, rendering

 absurd any suggestion that they could presently “file suit.” Thus, the notion that

 these thousands of theoretical “individual claims” could be bound together by a

 common issue—which is, indeed, the root of Plaintiffs’ argument—is specious.

 Plaintiffs’ own respective issues are individualized and most appropriately

 adjudicated on a case-by-case basis. Their example, therefore, cannot serve as a basis

 to infer that thousands of others share the same or even similar issues.

       Moreover, Plaintiffs’ argument ignores the relative consistency of this Court’s

 decisions regarding the constitutional principles governing prison conditions and

 NDCS’ steadfast compliance with those decisions. NDCS is a regular litigant before

 this Court and the overwhelming majority of the civil rights claims brought against

 it (more specifically, its officials) are brought here. Plaintiffs’ argument is notably

 devoid of any examples of divergent or inconsistent decisions of this Court in cases

 where different inmates have separately alleged injury stemming from the same



                                          102
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 103 of 108 - Page ID # 16399




 policy or practice. That is unsurprising, since few, if any, such examples exist

 (Defendants are aware of none).

       For example, Judge Kopf recently granted NDCS officials summary judgment

 in a case concerning the legality of the procedures for the placement and maintenance

 of an inmate in restrictive housing. See Landers v. Frakes, No. 8:17-CV-371, 2019 WL

 1517122 (D. Neb. Apr. 8, 2019). The case was brought by an individual plaintiff, but

 the policies he challenged generally apply to any inmate placed in restrictive housing.

 Defendants would be hard-pressed to imagine a scenario in which a different judge of

 this Court would diverge from Judge Kopf’s legal reasoning in a case with a different

 inmate plaintiff but similar facts.

       Here, in the prison healthcare context, different Nebraska inmate plaintiffs—

 or, indeed, the Plaintiffs themselves—may obtain differing outcomes before this

 Court, but those outcomes may differ because of the factual differences in their cases,

 certainly not because different and inconsistent legal standards are being applied.

       Likewise, Plaintiffs cannot achieve certification under Rule 23(b)(1)(B). Their

 sole argument that they satisfy that subsection is that “[i]f Plaintiffs do not succeed

 on their claims, the ability of future plaintiffs to challenge the same practice will be

 inhibited under stare decisis.” This is incorrect. “The possible stare decisis effect of

 an individual adjudication, however, is not enough as a practical matter to be

 dispositive of other members’ interest, and does not create a right to a class action.”

 McElhaney v. Eli Lilly & Co., 93 F.R.D. 875, 879-80 (D.S.D. 1982); see also 7AA

 Wright & Miller Fed. Prac. & Proc. § 1774 (3d ed.) (“[T]he party seeking class



                                           103
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 104 of 108 - Page ID # 16400




 certification must be able to allege more than that an individual adjudication may be

 given stare-decisis effect in other lawsuits; some greater practical effect must be

 shown. If it is not, certification under Rule 23(b)(1)(B) must be denied.”). Plaintiffs

 have shown no “greater practical effect” on subsequent litigants and therefore cannot

 maintain a class action under this rule.

           B. Failure to Satisfy Rule 23(b)(2): Single injunction element.

       A putative class satisfies Rule 23(b)(2) “only when a single injunction or

 declaratory judgment would provide relief to each member.” Dukes, 564 U.S. at 360.

 If any member’s ability to prove his claim depends at all on facts unique to him or her

 instead of common to the whole class, then the court cannot certify a class. Jennings

 v. Rodriguez, 138 S. Ct. 830, 852 (2018) (“[The conduct must be] such that it can be

 enjoined or declared unlawful only as to all of the class members or as to none of

 them.”) (citation omitted). Rule 23(b)(2) “does not authorize class certification when

 each individual class member would be entitled to a different injunction or

 declaratory judgment against the defendant.” Dukes, 564 U.S. at 360.

       Plaintiffs cannot satisfy this element because all their claims depend in part

 on facts unique to each member. Although they all challenge “health care policies and

 practices,” “health care policies and practices” affect them differently. Even if there

 were any individual class member who were entitled to an injunction, which

 Defendants dispute, the same is not true for the members who have not been harmed

 by “health care policies and practices.” Those members suffered no harm, so they

 “obviously [are] not entitled to an injunction.” Denton v. Mr. Swiss of Mo., Inc., 564



                                            104
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 105 of 108 - Page ID # 16401




     F.2d 236, 242 (8th Cir. 1977). In this situation, the Court cannot issue a single

     injunction granting relief to all class members.

           Plaintiffs assert they can satisfy the single injunction requirement simply

     because “Defendants’ policies” apply to every person. Filing 250 at 51. But even if it

     were true that those policies and practices imposed an objectively intolerable risk of

     harm as applied to one plaintiff, it would not follow that the policies and practices

     were inadequate as applied to every plaintiff. “Even if [a] decision[] . . . can be

     considered uniform, the effect is not.” Webb, 856 F.3d at 1156. To hold otherwise

     would allow courts to issue injunctions in favor of parties simply because the policy

     affected those parties, regardless of whether the effect was unlawful.

           Just last term, the Supreme Court remanded a case because the Court of

     Appeals “ha[d] already acknowledged that some members of the certified class may

     not be entitled to [relief].” Jennings, 138 S. Ct. at 852. The Court determined that if

     any member were not entitled to relief, it would “no longer be true that the

     complained-of ‘conduct is such that it can be enjoined or declared unlawful only as to

     all of the class members or as to none of them.’” Id. (citation omitted).

V.      THE REQUESTED RELIEF WOULD VIOLATE RULE 65(d).

           The injunction contemplated by Plaintiffs’ request, to the extent discernable,

     necessarily violates Rule 65 because no injunction could address every permutation

     and still comply with Rule 65(d), which requires “[e]very order granting an

     injunction” to “state the reasons why it issued,” “state its terms specifically,” and




                                               105
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 106 of 108 - Page ID # 16402




 “describe in reasonable detail—and not by referring to the complaint or other

 document—the act or acts restrained or required.”

       “Movants may not make an end-run around this rule by requesting an

 injunction that operates at some stratospheric level of abstraction.” Vallario v.

 Vandehey, 554 F.3d 1259, 1268 (10th Cir. 2009) (quotations omitted). Plaintiffs must

 “give content” to the requested equitable relief, id., and a request for “a bare

 injunction to follow the law” is insufficient. Civil Rights Educ. & Enforcement Ctr. v.

 Hospitality Props. Trust, 867 F.3d 1093, 1103 (9th Cir. 2017). “Rule 23(b)(2)’s bottom

 line, therefore, demands at the class certification stage [that] plaintiffs describe in

 reasonably particular detail the injunctive relief they seek such that the district court

 can at least conceive of an injunction that would satisfy [Rule 65(d)’s] requirements,

 as well as the requirements of Rule 23(b)(2).” D.G. v. Devaughn, 594 F.3d 1188, 1200

 (10th Cir. 2010)) (quotations and citations omitted).

       Plaintiffs did not even attempt to explain what such an injunction would look

 like. Plaintiffs merely ask this Court to enjoin Defendants “from subjecting Plaintiffs

 and the class and subclasses they represent to the illegal and unconstitutional

 conditions, acts, omissions, policies, and practices” and to compel Defendants to

 “develop and implement” “policies and procedures” to meet constitutional standards.

 Filing 1 at 85. That does not carry their burden. See Lakeland Reg’l Med. Ctr. v.

 Astellas US, LLC, 763 F.3d 1280, 1291 (11th Cir. 2014) (plaintiff failed “to

 affirmatively demonstrate that class certification was appropriate under Rule

 23(b)(2)” because “it never identified exactly what injunctive or declaratory relief it



                                           106
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 107 of 108 - Page ID # 16403




 was seeking” and instead merely requested “such declaratory and injunctive relief as

 appropriate in order to compel and ensure [defendant’s] future compliance with law.”)

 (quotations omitted); Brown v. Kerkhoff, 279 F.R.D. 479, 500 (S.D. Iowa 2012)

 (generic request for “sweeping reform” is insufficient).

                                    CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion for class certification should

 be denied.

       Submitted May 13, 2019.

                                          NEBRASKA DEPARTMENT OF
                                          CORRECTIONAL SERVICES,
                                          SCOTT FRAKES, HARBANS DEOL,
                                          NEBRASKA BOARD OF PAROLE, and
                                          JULIE MICEK,
                                          Defendants.

                                   By:    DOUGLAS J. PETERSON
                                          Attorney General of Nebraska

                                          s/ Ryan S. Post
                                          RYAN S. POST, #24714
                                          DAVID A. LOPEZ, #24947
                                          DANIELLE L. ROWLEY, #25505
                                          KATHERINE O’BRIEN, #25993
                                          BEN GOINS, #26034
                                          SCOTT R. STRAUS, #26475
                                          Assistant Attorneys General

                                          OFFICE OF THE ATTORNEY GENERAL
                                          2115 State Capitol
                                          Lincoln, Nebraska 68509
                                          (402) 471-2682
                                          Ryan.Post@nebraska.gov

                                          Attorneys for Defendants.




                                           107
4:17-cv-03107-BCB-MDN Doc # 317 Filed: 05/13/19 Page 108 of 108 - Page ID # 16404




                           CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2019, I electronically filed the foregoing
  document with the Clerk of the United States District Court for the District of
  Nebraska, causing notice of such filing to be served upon all parties registered on
  the CM/ECF system.

                                         By:   s/ Ryan S. Post




                                         108
